


EXHIBIT 10.7

 

HORMEL FOODS CORPORATION

EXECUTIVE DEFERRED INCOME PLAN II (2002 RESTATEMENT)

Master Plan Document

 

 

Effective November 1, 2002

 

 

Copyright © 2002
Clark/Bardes Consulting, Inc.
Executive Benefits Practice
All Rights Reserved

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE 1

 

Definitions

 

 

 

ARTICLE 2

 

Selection, Enrollment, Eligibility

 

 

 

2.1

 

Selection by Committee

2.2

 

Enrollment Requirements

2.3

 

Eligibility; Commencement of Participation

2.4

 

Termination of Participation and/or Deferrals

 

 

 

ARTICLE 3

 

Deferral Commitments/Discretionary Contribution Amounts/Profit Sharing
Amounts/Restricted Stock Amounts/Stock Option Gain
Amounts/Vesting/Crediting/Taxes

 

 

 

3.1

 

Minimum Deferrals

3.2

 

Maximum Deferral

3.3

 

Election to Defer; Effect of Election Form

3.4

 

Withholding and Crediting of Annual Deferral Amounts

3.5

 

Annual Discretionary Contribution Amount

3.6

 

Annual Profit Sharing Amount

3.7

 

Annual Restricted Stock Amount

3.8

 

Annual Stock Option Gain Amount

3.9

 

Vesting

3.10

 

Crediting/Debiting of Account Balances

3.11

 

FICA and Other Taxes

 

 

 

ARTICLE 4

 

Deduction Limitation

 

 

 

4.1

 

Deduction Limitation on Benefit Payments

 

 

 

ARTICLE 5

 

In-Service Distribution; Unforeseeable Financial Emergencies; Withdrawal
Election

 

 

 

5.1

 

In-Service Distribution

5.2

 

Other Benefits Take Precedence Over In-Service Distributions

5.3

 

Withdrawal Payout/Suspensions for Unforeseeable Financial Emergencies

5.4

 

Withdrawal Election

 

 

 

ARTICLE 6

 

Change In Control Benefit

 

 

 

6.1

 

Change in Control Benefit

6.2

 

Payment of Change in Control Benefit

 

i

--------------------------------------------------------------------------------


 

ARTICLE 7

 

Retirement Benefit

 

 

 

7.1

 

Retirement Benefit

7.2

 

Payment of Retirement Benefit

 

 

 

ARTICLE 8

 

Termination Benefit

 

 

 

8.1

 

Termination Benefit

8.2

 

Payment of Termination Benefit

 

 

 

ARTICLE 9

 

Disability Waiver and Benefit

 

 

 

9.1

 

Disability Waiver

9.2

 

Continued Eligibility; Disability Benefit

 

 

 

ARTICLE 10

 

Survivor Benefit

 

 

 

10.1

 

Survivor Benefit

10.2

 

Payment of Survivor Benefit

 

 

 

ARTICLE 11

 

Forfeiture of Benefits

 

 

 

11.1

 

Forfeiture of Benefits

 

 

 

ARTICLE 12

 

Beneficiary Designation

 

 

 

12.1

 

Right to Designate

12.2

 

Failure of Designation

12.3

 

Disclaimers by Beneficiaries

12.4

 

Definitions

12.5

 

Special Rules

12.6

 

No Spousal Rights

12.7

 

Death Prior to Full Distribution

12.8

 

Discharge of Obligations

 

 

 

ARTICLE 13

 

Leave of Absence

 

 

 

13.1

 

Paid Leave of Absence

13.2

 

Unpaid Leave of Absence

 

 

 

ARTICLE 14

 

Termination, Amendment or Modification

 

 

 

14.1

 

Termination

14.2

 

Amendment

14.3

 

Plan Agreement

14.4

 

Effect of Payment

 

ii

--------------------------------------------------------------------------------


 

ARTICLE 15

 

Administration

 

 

 

15.1

 

Committee Duties

15.2

 

Administration Upon Change In Control

15.3

 

Agents

15.4

 

Binding Effect of Decisions

15.5

 

Indemnity of Committee

15.6

 

Employer Information

 

 

 

ARTICLE 16

 

Other Benefits and Agreements

 

 

 

16.1

 

Coordination with Other Benefits

 

 

 

ARTICLE 17

 

Claims Procedures

 

 

 

17.1

 

Presentation of Claim

17.2

 

Notification of Decision

17.3

 

Review of a Denied Claim

17.4

 

Decision on Review

17.5

 

Legal Action

 

 

 

ARTICLE 18

 

Trust

 

 

 

18.1

 

Establishment of the Trust

18.2

 

Interrelationship of the Plan and the Trust

18.3

 

Distributions From the Trust

 

 

 

ARTICLE 19

 

Miscellaneous

 

 

 

19.1

 

Status of Plan

19.2

 

Unsecured General Creditor

19.3

 

Employer’s Liability

19.4

 

Nonassignability

19.5

 

Not a Contract of Employment

19.6

 

Furnishing Information

19.7

 

Terms

19.8

 

Captions

19.9

 

Governing Law

19.10

 

Notice

19.11

 

Successors

19.12

 

Spouse’s Interest

19.13

 

Validity

19.14

 

Incompetent

 

iii

--------------------------------------------------------------------------------


 

19.15

 

Court Order

19.16

 

Distribution in the Event of Taxation

19.17

 

Insurance

19.18

 

Legal Fees To Enforce Rights After Change in Control

 

iv

--------------------------------------------------------------------------------


 

HORMEL FOODS CORPORATION

EXECUTIVE DEFERRED INCOME PLAN II

(2002 Restatement)

Effective November 1, 2002

 

 

Purpose

 

The purpose of this Plan is to provide specified benefits to a select group of
management or highly compensated Employees who contribute materially to the
continued growth, development and future business success of Hormel Foods
Corporation, a Delaware corporation, and its Affiliates and/or subsidiaries, if
any, that sponsor this Plan.  This Plan shall be administered and construed so
that it is unfunded for tax purposes and for purposes of Title I of ERISA.

 

ARTICLE 1

Definitions

 

For the purposes of this Plan, unless otherwise clearly apparent from the
context, the following phrases or terms shall have the following indicated
meanings:

 

1.1                                 “Account Balance” shall mean, with respect
to a Participant, a credit on the records of the Employer equal to the sum of
(i) the Deferral Account balance, (ii) the Discretionary Contribution Account
balance, (iii) the Profit Sharing Account balance, (iv) the Restricted Stock
Account balance, and (v) the Stock Option Gain Account balance.  The Account
Balance, and each other specified account balance, shall be a bookkeeping entry
only and shall be utilized solely as a device for the measurement and
determination of the amounts to be paid to a Participant, or his or her
designated Beneficiary, pursuant to this Plan.

 

1.2                                 “Affiliate” shall mean a business entity
which is affiliated in ownership with the Principal Sponsor or an Employer and
is recognized as an Affiliate by the Principal Sponsor for the purposes of this
Plan.

 

1.3                                 “Annual Deferral Amount” shall mean that
portion of a Participant’s Base Annual Salary, Bonus, LTIP Amounts and Operator
Share Dividends that a Participant defers in accordance with Article 3 for any
one Plan Year.  In the event of a Participant’s Retirement, Disability (if
deferrals cease in accordance with Section 9.1), death or a Termination of
Employment prior to the end of a Plan Year, such year’s Annual Deferral Amount
shall be the actual amount withheld prior to such event.

 

1.4                                 “Annual Discretionary Contribution Amount”
shall mean, for any one Plan Year, the amount determined in accordance with
Section 3.5.

 

1.5                                 “Annual Installment Method” shall be an
annual installment payment over the number of years selected by the Participant
in accordance with this Plan, calculated as follows: (i) for the first annual
installment, the portion of the Participant’s vested Account Balance that has
been automatically allocated to the Hormel Foods Corporation Stock Unit
Measurement Fund shall be calculated as of the close of business on or around
the Participant’s Benefit Distribution Date, as determined by the Committee in
its sole discretion, and (ii) for remaining annual installments, the

 

1

--------------------------------------------------------------------------------


 

portion of the Participant’s vested Account Balance that has been automatically
allocated to the Hormel Foods Corporation Stock Unit Measurement Fund shall be
calculated on every applicable anniversary of the Participant’s Benefit
Distribution Date.  Each annual installment shall be calculated by multiplying
this balance by a fraction, the numerator of which is one and the denominator of
which is the remaining number of annual payments due the Participant.  By way of
example, if the Participant elects a ten (10) year Annual Installment Method,
the first payment shall be 1/10 of the portion of the Participant’s vested
Account Balance that has been automatically allocated to the Hormel Foods
Corporation Stock Unit Measurement Fund, calculated as described in this
definition.  The following year, the payment shall be 1/9 of the portion of the
Participant’s vested Account Balance that has been automatically allocated to
the Hormel Foods Corporation Stock Unit Measurement Fund, calculated as
described in this definition.  Shares of Stock that shall be distributable from
the Stock Option Gain Account and the Restricted Stock Account shall be
distributable in shares of actual Stock in the same manner previously
described.  However, the Committee may, in its sole discretion, (i) adjust the
annual installments in order to distribute whole shares of actual Stock and/or
(ii) accelerate the distribution of such actual shares of Stock by payment of a
lump sum.

 

1.6                                 “Annual Profit Sharing Amount” for any one
Plan Year shall be the amount determined in accordance with Section 3.6.

 

1.7                                 “Annual Restricted Stock Amount” shall mean,
with respect to a Participant for any one Plan Year, the number of shares of
Restricted Stock deferred in accordance with Section 3.7 of this Plan,
calculated using the closing price of Stock at the end of the business day
closest to the date such Restricted Stock would otherwise vest, but for the
election to defer.  In the event of a Participant’s Retirement, Disability (if
deferrals cease in accordance with Section 9.1), death or a Termination of
Employment prior to the end of a Plan Year, such year’s Annual Restricted Stock
Amount shall be the actual amount withheld prior to such event.

 

1.8                                 “Annual Stock Option Gain Amount” shall
mean, with respect to a Participant for any one Plan Year, the portion of
Qualifying Gains deferred with respect to an Eligible Stock Option exercise, in
accordance with Section 3.8 of this Plan.  In the event of a Participant’s
Retirement, Disability (if deferrals cease in accordance with Section 9.1),
death or a Termination of Employment prior to the end of a Plan Year, such
year’s Annual Stock Option Gain Amount shall be the actual amount withheld prior
to such event.

 

1.9                                 “Base Annual Salary” shall mean the annual
cash compensation relating to services performed during any calendar year,
excluding operator share dividends, bonuses, commissions, overtime, fringe
benefits, stock options, relocation expenses, incentive payments, non-monetary
awards, director fees and other fees, and automobile and other allowances paid
to a Participant for employment services rendered (whether or not such
allowances are included in the Employee’s gross income).  Base Annual Salary
shall be calculated before reduction for compensation voluntarily deferred or
contributed by the Participant pursuant to all qualified or non–qualified plans
of any Employer and shall be calculated to include amounts not otherwise
included in the Participant’s gross income under Code Sections 125, 402(e)(3),
402(h), or 403(b) pursuant to plans established by any Employer; provided,
however, that all such amounts will be included in

 

2

--------------------------------------------------------------------------------


 

compensation only to the extent that had there been no such plan, the amount
would have been payable in cash to the Employee.

 

1.10                           “Beneficiary” shall mean one or more persons,
trusts, estates or other entities, designated in accordance with Article 12,
that are entitled to receive benefits under this Plan upon the death of a
Participant.

 

1.11                           “Beneficiary Designation Form” shall mean the
form established from time to time by the Committee that a Participant
completes, signs and returns to the Committee to designate one or more
Beneficiaries.

 

1.12                           “Benefit Distribution Date” shall mean the date
selected, in advance, by a Participant which triggers distribution of such
Participant’s Account Balance.  A Participant may elect to have his or her
Benefit Distribution Date triggered upon the occurrence of any one of the
following:

 

(a)                                  The date on which the Participant Retires
or experiences a Termination of Employment; or

 

(b)                                 The January 1 immediately following the date
on which the Participant Retires or experiences a Termination of Employment; or

 

(c)                                  The later of (i) the date on which the
Participant Retires or experiences a Termination of Employment or (ii) the
Participant’s attainment of an age specified by the Participant (which cannot be
later than age 65); or

 

(d)                                 The January 1 immediately following the
later of (i) the date on which the Participant Retires or experiences a
Termination of Employment or (ii) the Participant’s attainment of an age
specified by the Participant (which cannot be later than age 65).

 

1.13                           “Board” shall mean the board of directors of the
Principal Sponsor.

 

1.14                           “Bonus” shall mean any compensation, in addition
to Base Annual Salary, LTIP Amounts and Operator Share Dividends, payable to a
Participant during a Plan Year, under the Hormel Foods Corporation Operator
Share Incentive Compensation Plan or any other bonus and cash incentive plans,
excluding stock options.

 

1.15                           “Change in Control” shall mean any of the
following events or transactions:

 

(a)                                  A change in control of a nature that would
be required to be reported in response to Item 6(e) of Schedule 14A of
Regulation 14A promulgated under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), whether or not the Principal Sponsor is then subject to
such reporting requirement.

 

(b)                                 The public announcement (which, for purposes
of this definition, shall include, without limitation, a report filed pursuant
to Section 13(d) of the Exchange Act) by the Principal Sponsor or any “person”
(as such term is used in Sections 13(d) and 14(d) of the Exchange Act) that such
person has become the “beneficial owner” (as defined in Rule 13d-3 promulgated
under the Exchange Act), directly or indirectly, of securities of the Principal
Sponsor:

 

3

--------------------------------------------------------------------------------


 

(i)                                     Representing twenty percent (20%) or
more of the combined voting power of the Principal Sponsor’s then outstanding
securities unless the transaction resulting in such ownership has been approved
in advance by the “Continuing Directors” (as hereinafter defined), or

 

(ii)                                  Representing more than fifty percent (50%)
of the combined voting power of the Principal Sponsor’s then outstanding
securities (regardless of any approval by the Continuing Directors).

 

Provided, however, that notwithstanding the foregoing, no Change in Control
shall be deemed to have occurred by reason of the ownership of twenty percent
(20%) or more of the total voting capital stock of the Principal Sponsor then
issued and outstanding by:

 

(iii)                               The Principal Sponsor, any subsidiary of the
Principal Sponsor or any employee benefit plan of the Principal Sponsor or of
any subsidiary of the Principal Sponsor or any entity holding shares of the
Stock organized, appointed or established for, or pursuant to the terms of, any
such plan (any such person or entity described in this clause is referred to
herein as a “Principal Sponsor Entity”), or

 

(iv)                              The Hormel Foundation.

 

(c)                                  The announcement of a tender offer by any
person or entity (other than a Principal Sponsor Entity) for twenty percent
(20%) or more of the Principal Sponsor’s voting capital stock then issued and
outstanding, which tender offer has not been approved by the Board, a majority
of the members of which are the Continuing Directors, and recommended to the
stockholders of the Principal Sponsor.

 

(d)                                 The Continuing Directors cease to constitute
a majority of the Principal Sponsor’s Board of Directors.

 

(e)                                  The stockholders of the Principal Sponsor
approve:

 

(i)                                     Any consolidation or merger of the
Principal Sponsor in which the Principal Sponsor is not the continuing or
surviving Principal Sponsor or pursuant to which shares of Principal Sponsor
stock would be converted to cash, securities or other property, other than a
merger of the Principal Sponsor in which the stockholders immediately prior to
the merger have the same proportionate ownership of stock of the surviving
Principal Sponsor immediately after the merger; or

 

(ii)                                  Any sale, lease, exchange or other
transfer (in one transaction or a series of related transactions) of all or
substantially all of the assets of the Principal Sponsor; or

 

(iii)                               Any plan of liquidation or dissolution of
the Principal Sponsor.

 

For purposes of this definition:

 

(i)                                     “Continuing Director” shall mean any
person who is a member of the Board of Directors of the Principal Sponsor, while
such person is a member of the Board of Directors, who is not an “Acquiring
Person” (as defined below) or an “Affiliate” or “Associate” (each term as
defined below) of an Acquiring Person, or a

 

4

--------------------------------------------------------------------------------


 

representative of an Acquiring Person or of any such Affiliate or Associate, and
who

 

a)                                      was a member of the Board of Directors
on the date of this Plan as first written above or

 

b)                                     subsequently becomes a member of the
Board of Directors,

 

if such person’s initial nomination for election or initial election to the
Board of Directors is recommended or approved by a majority of the Continuing
Directors.

 

(ii)                                  “Acquiring Person” shall mean any “person”
(as such term is used in Sections 13(d) and 14(d) of the Exchange Act) who or
which, together with all Affiliates and Associates of such person, is the
“beneficial owner” (as defined in Rule 13(d)-3 promulgated under the Exchange
Act), directly or indirectly, of securities of the Principal Sponsor
representing twenty percent (20%) or more of the combined voting power of the
Principal Sponsor’s then outstanding securities, but shall not include the
Hormel Foundation or any Principal Sponsor Entity.

 

(iii)                               “Affiliate” and “Associate” shall have their
respective meanings ascribed to such terms in Rule 12b-2 promulgated under the
Exchange Act.

 

1.16                           “Change in Control Benefit” shall have the
meaning set forth in Article 6.

 

1.17                           “Claimant” shall have the meaning set forth in
Section 17.1.

 

1.18                           “Code” shall mean the Internal Revenue Code of
1986, as it may be amended from time to time.

 

1.19                           “Committee” shall mean the committee described in
Article 15.

 

1.20                           “Crediting Rate” shall mean, for each Plan Year,
an interest rate that is 120% of the applicable federal long-term rate, as
determined by the Compensation Committee of the Board, in its sole discretion,
and communicated to Participants, prior to the beginning of each Plan Year.

 

1.21                           “Deduction Limitation” shall mean the limitation
on a benefit that may otherwise be distributable pursuant to the provisions of
this Plan, as set forth in Article 4.

 

1.22                           “Deferral Account” shall mean (i) the sum of all
of a Participant’s Annual Deferral Amounts, plus (ii) amounts credited in
accordance with all the applicable crediting and debiting provisions of this
Plan that relate to the Participant’s Deferral Account, less (iii) all
distributions made to the Participant or his or her Beneficiary pursuant to this
Plan that relate to his or her Deferral Account.

 

1.23                           “Disability” or “Disabled” shall mean a
determination that a Participant is disabled made by either (i) the carrier of
any individual or group disability insurance policy, sponsored by the
Participant’s Employer, or (ii) the Social Security Administration.  Upon
request by the Employer, the Participant must submit proof of the carrier’s or
Social Security Administration’s determination.

 

1.24                           “Disability Benefit” shall mean the benefit set
forth in Article 9.

 

1.25                           “Discretionary Contribution Account” shall mean
(i) the sum of the Participant’s Annual Discretionary Contribution Amounts, plus
(ii) amounts credited or debited in accordance with all

 

5

--------------------------------------------------------------------------------


 

the applicable crediting and debiting provisions of this Plan that relate to the
Participant’s Discretionary Contribution Account, less (iii) all distributions
made to the Participant or his or her Beneficiary pursuant to this Plan that
relate to the Participant’s Discretionary Contribution Account.

 

1.26                           “Election Form” shall mean the form established
from time to time by the Committee that a Participant completes, signs and
returns to the Committee to make an election under the Plan.

 

1.27                           “Eligible Stock Option” shall mean one or more
non-qualified stock option(s) selected by the Committee in its sole discretion
and exercisable under a plan or arrangement of Hormel Foods Corporation or any
Employer permitting a Participant under this Plan to defer gain with respect to
such option.

 

1.28                           “Employee” shall mean a person who is an employee
of any Employer.

 

1.29                           “Employer(s)” shall mean the Principal Sponsor
and/or any of its Affiliates and/or subsidiaries (now in existence or hereafter
formed or acquired) that have been selected by the Board to participate in the
Plan and have adopted the Plan as a sponsor.

 

1.30                           “ERISA” shall mean the Employee Retirement Income
Security Act of 1974, as it may be amended from time to time.

 

1.31                           “In-Service Distribution” shall mean the
distribution set forth in Section 5.1.

 

1.32                           “Installment Method” shall mean a series of
payments, payable either monthly or annually, over the number of years selected
by the Participant.  The portion of the Participant’s vested Account Balance
that has been automatically allocated to the Hormel Foods Corporation Stock Unit
Fund shall be payable pursuant to an Annual Installment Method over the number
of years selected by the Participant in accordance with this Plan.  The
Participant’s vested Account Balance, excluding the portion that has been
automatically allocated to the Hormel Foods Corporation Stock Unit Fund, shall
be payable pursuant to a Monthly Installment Method over the number of years
selected by the Participant in accordance with this Plan.

 

1.33                           “LTIP Amounts” shall mean any compensation
payable to a Participant as an Employee under any Employer’s long-term incentive
plan or any other long-term incentive arrangement designated by the Committee
which is eligible for deferral in accordance with Article 3, and includes
payments made under the Hormel Foods Corporation Long Term Incentive Plan.

 

1.34                           “Monthly Installment Method” shall be a monthly
installment payment over the number of years selected by the Participant in
accordance with this Plan, calculated as follows: (i) for the first monthly
installment, the Participant’s vested Account Balance, excluding the portion of
the Account Balance attributable to the Restricted Stock Account and the Stock
Option Gain Account, shall be calculated as of the close of business on or
around the Participant’s Benefit Distribution Date, as determined by the
Committee in its sole discretion, and (ii) for remaining monthly installments,
the Participant’s vested Account Balance, excluding the portion of the Account
Balance attributable to the Restricted Stock Account and the Stock Option Gain
Account, shall be calculated as of the close of business on or around on the
last business day of the preceding month, as determined by the Committee in its
sole discretion.  Each monthly installment shall be calculated by multiplying
this balance by a fraction, the numerator of which

 

6

--------------------------------------------------------------------------------


 

is one and the denominator of which is the remaining number of monthly payments
due the Participant.  By way of example, if the Participant elects a ten (10)
year Monthly Installment Method, the first payment shall be 1/120 of the
Participant’s vested Account Balance, excluding the portion of the Account
Balance attributable to the Restricted Stock Account and the Stock Option Gain
Account, calculated as described in this definition.  The following month, the
payment shall be 1/119 of the Participant’s vested Account Balance, excluding
the portion of the Account Balance attributable to the Restricted Stock Account
and the Stock Option Gain Account, calculated as described in this definition.

 

1.35                           “Operator Share Dividends” shall mean any
quarterly dividends payable to a Participant in cash during a Plan Year under
the Hormel Foods Corporation Operator Share Incentive Compensation Plan.

 

1.36                           “Participant” shall mean any Employee (i) who is
selected to participate in the Plan, (ii) who elects to participate in the Plan,
(iii) who signs a Plan Agreement and an Election Form, (iv) whose signed Plan
Agreement and Election Form are accepted by the Committee, (v) who commences
participation in the Plan, and (vi) whose Plan Agreement has not terminated.  A
spouse or former spouse of a Participant shall not be treated as a Participant
in the Plan or have an account balance under the Plan, even if he or she has an
interest in the Participant’s benefits under the Plan as a result of applicable
law or property settlements resulting from legal separation or divorce.

 

1.37                           “Plan” shall mean the Hormel Foods Corporation
Executive Deferred Income Plan II (2002 Restatement), which shall be evidenced
by this instrument and by each Plan Agreement, as they may be amended from time
to time.

 

1.38                           “Plan Agreement” shall mean a written agreement,
as may be amended from time to time, which is entered into by and between an
Employer and a Participant.  Each Plan Agreement executed by a Participant and
the Participant’s Employer shall provide for the entire benefit to which such
Participant is entitled under the Plan; should there be more than one Plan
Agreement, the Plan Agreement bearing the latest date of acceptance by the
Employer shall supersede all previous Plan Agreements in their entirety and
shall govern such entitlement.  The terms of any Plan Agreement may be different
for any Participant, and any Plan Agreement may provide additional benefits not
set forth in the Plan or limit the benefits otherwise provided under the Plan;
provided, however, that any such additional benefits or benefit limitations must
be agreed to by both the Employer and the Participant.

 

1.39                           “Plan Year” shall mean a period beginning on
January 1 of each year and continuing through December 31 of such year.

 

1.40                           “Principal Sponsor” shall mean Hormel Foods
Corporation, a Delaware corporation, and any successor to all or substantially
all of the Hormel Foods Corporation’s assets or business.

 

1.41                           “Profit Sharing Account” shall mean (i) the sum
of all of a Participant’s Annual Profit Sharing Amounts, plus (ii) amounts
credited in accordance with all the applicable crediting and debiting provisions
of this Plan that relate to the Participant’s Profit Sharing Account, less (iii)
all distributions made to the Participant or his or her Beneficiary pursuant to
this Plan that relate to the Participant’s Profit Sharing Account.

 

7

--------------------------------------------------------------------------------


 

1.42                           “Profit Sharing Plan” shall mean the Hormel Foods
Corporation Joint Earnings Profit Sharing Trust Plan.

 

1.43                           “Qualifying Gain” shall mean the incremental
value inuring to a Participant upon the exercise of an Eligible Stock Option,
using a Stock-for-Stock payment method, during any Plan Year.  For purposes of
this section, the phrase “Stock-for-Stock payment method” shall, in all events,
be limited to the Participant’s delivery of a properly executed statement in
which he or she attests to ownership of the number of shares required to
exercise the Eligible Stock Option, rather than actual delivery of such shares. 
Such incremental value shall be deliverable to the Participant in the form of
additional shares of Stock and shall be computed as follows: (i) the total fair
market value of the shares of Stock held/acquired as a result of the exercise of
an Eligible Stock Option using a Stock-for-Stock payment method, minus (ii) the
total exercise price.  For example, assume a Participant elects to exercise an
Eligible Stock Option to purchase 1,000 shares of Stock at an exercise price of
$20 per share (i.e., a total exercise price of $20,000), when the Stock has a
current fair market value of $25 per share (i.e., a total current fair market
value of $25,000) and elects to defer one hundred (100) percent of the
Qualifying Gain (i.e., $5,000).  Using the Stock-for-Stock payment method, the
Participant would deliver a properly executed statement attesting to ownership
of 800 shares of Stock (worth $20,000 at exercise) to exercise the Eligible
Stock Option and would receive, in return, 800 shares of Stock (worth $20,000 at
exercise) plus a Qualifying Gain, in the form of an unfunded and unsecured
promise by the Principal Sponsor for 200 additional shares of Stock in the
future (worth $5,000 at exercise).  The number of additional shares of Stock
deliverable to the Participant in the future as a result of the Qualifying Gain
shall be fixed and determined as of the date of the exercise of the Eligible
Stock Option using the closing price of the Stock as of the end of the business
day closest to the date of such exercise.

 

1.44                           “Restricted Stock” shall mean rights to receive
unvested shares of restricted stock selected by the Committee in its sole
discretion and awarded to the Participant under any Hormel Foods Corporation
stock incentive plan.

 

1.45                           “Restricted Stock Account” shall mean the
aggregate value, measured on any given date, of (i) the number of shares of
Restricted Stock deferred by a Participant as a result of all Annual Restricted
Stock Amounts, plus (ii) the number of additional shares credited as a result of
the deemed reinvestment of dividends in accordance with all of the applicable
crediting provisions of the Hormel Foods Corporation Stock Unit Measurement Fund
that relate to the Participant’s Restricted Stock Account, less (iii) the number
of shares of Restricted Stock previously distributed to the Participant or his
or her Beneficiary pursuant to this Plan, subject in each case to any
adjustments to the number of such shares determined by the Committee with
respect to the Hormel Foods Corporation Stock Unit Measurement Fund pursuant to
Section 3.10.  This portion of the Participant’s Account Balance shall only be
distributable in actual shares of Stock.

 

1.46                           “Retirement”, “Retire(s)” or “Retired” shall
mean, with respect to an Employee, severance from employment from all Employers
on or after the earlier of the attainment of age sixty-five (65) or (b) age
fifty-five (55) with fifteen (15) Years of Service for any reason other than a
leave of absence, death or Disability.

 

1.47                           “Retirement Benefit” shall mean the benefit set
forth in Article 7.

 

8

--------------------------------------------------------------------------------


 

1.48                           “Stock” shall mean Hormel Foods Corporation
common stock, $0.01 par value, or any other equity securities of the Principal
Sponsor designated by the Committee.

 

1.49                           “Stock Option Gain Account” shall mean the
aggregate value, measured on any given date, of (i) the number of shares of
Stock deferred by a Participant as a result of all Annual Stock Option Gain
Amounts, plus (ii) the number of additional shares credited as a result of the
deemed reinvestment of dividends in accordance with all of the applicable
crediting provisions of the Hormel Foods Corporation Stock Unit Measurement Fund
that relate to the Participant’s Stock Option Gain Account, less (iii) the
number of such shares of Stock previously distributed to the Participant or his
or her Beneficiary pursuant to this Plan, subject in each case to any
adjustments to the number of such shares determined by the Committee with
respect to the Hormel Foods Corporation Stock Unit Measurement Fund pursuant to
Section 3.10.  This portion of the Participant’s Account Balance shall only be
distributable in actual shares of Stock.

 

1.50                           “Survivor Benefit” shall mean the benefit set
forth in Article 10.

 

1.51                           “Termination Benefit” shall mean the benefit set
forth in Article 8.

 

1.52                           “Termination of Employment” shall mean the
severing of employment with all Employers, voluntarily or involun­tarily, for
any reason other than Retirement, Disability, death or an authorized leave of
absence.  A transfer of employment with an Employer to employment with an
Affiliate of an Employer shall not constitute a Termination of Employment.  If
an Employer who is an Affiliate (i.e., not the Principal Sponsor) ceases to be
an Affiliate because of a sale of substantially all the stock or assets of that
Employer, then Participants who are employed by that Employer and who cease to
be employed by that Employer in connection with the sale of substantially all
the stock or assets of that Employer shall be deemed to have thereby had a
Termination of Employment for the purposes of commencing distributions from this
Plan.

 

1.53                           “Trust” shall mean one or more trusts established
pursuant to that certain Master Trust Agreement, dated as of                ,
2002 between the Principal Sponsor and the trustee named therein, as amended
from time to time.

 

1.54                           “Unforeseeable Financial Emergency” shall mean an
unanticipated emergency that is caused by an event beyond the control of the
Participant that would result in severe financial hardship to the Participant
resulting from (i) a sudden and unexpected illness or accident of the
Participant or a dependent of the Participant, (ii) a loss of the Participant’s
property due to casualty, or (iii) such other extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the
Participant, all as determined in the sole discretion of the Committee.

 

1.55                           “Years of Service” shall mean the total number of
full years in which a Participant has been employed by one or more Employers. 
For purposes of this definition, a year of employment shall be a 365 day period
(or 366 day period in the case of a leap year) that, for the first year of
employment, commences on the Employee’s date of hiring and that, for any
subsequent year, commences on an anniversary of that hiring date.  The Committee
shall make a determination as to whether any partial year of employment shall be
counted as a Year of Service.

 

9

--------------------------------------------------------------------------------


 

ARTICLE 2

Selection, Enrollment, Eligibility

 

2.1                                 Selection by Committee.  Participation in
the Plan shall be limited to a select group of management and highly compensated
Employees of the Employer, as determined by the Committee in its sole
discretion.  From that group, the Committee shall select, in its sole
discretion, Employees to participate in the Plan.

 

2.2                                 Enrollment Requirements.  As a condition to
participation, each selected Employee shall complete, execute and return to the
Committee a Plan Agreement and an Election Form, within thirty (30) days after
he or she is selected to participate in the Plan.  In addition, the Committee
shall establish from time to time such other enrollment requirements as it
determines in its sole discretion are necessary.

 

2.3                                 Eligibility; Commencement of Participation. 
Provided an Employee selected to participate in the Plan has met all enrollment
requirements set forth in this Plan and required by the Committee, including
returning all required documents to the Committee within the specified time
period, that Employee shall commence participation in the Plan on the first day
of the month following the month in which the Employee completes all enrollment
requirements.  If an Employee fails to meet all such requirements within the
period required, in accordance with Section 2.2, that Employee shall not be
eligible to participate in the Plan until the first day of the Plan Year
following the delivery to and acceptance by the Committee of the required
documents.

 

2.4                                 Termination of Participation and/or
Deferrals.  If the Committee determines in good faith that a Participant no
longer qualifies as a member of a select group of management or highly
compensated employees, as membership in such group is determined in accordance
with Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA, the Committee shall have
the right, in its sole discretion, to (i) terminate any deferral election the
Participant has made for the remainder of the Plan Year in which the
Participant’s membership status changes, (ii) prevent the Participant from
making future deferral elections and/or (iii) immediately distribute the
Participant’s then vested Account Balance as a Termination Benefit and terminate
the Participant’s participation in the Plan.

 

ARTICLE 3
Deferral Commitments/Discretionary Contribution Amounts/Profit Sharing
Amounts/Restricted
Stock Amounts/Stock Option Gain Amounts/Vesting/Crediting/Taxes

 

3.1                                 Minimum Deferrals.

 

(a)                                  Base Annual Salary, Bonus, LTIP Amounts and
Operator Share Dividends.  For each Plan Year, a Participant may elect to defer,
as his or her Annual Deferral Amount, Base Annual Salary, Bonus, LTIP Amounts
and/or Operator Share Dividends in the following minimum amounts for each
deferral elected:

 

10

--------------------------------------------------------------------------------


 

Deferral

 

Minimum Amount

 

Base Annual Salary

 

$

0

 

Bonus

 

$

2,000

 

LTIP Amounts

 

$

2,000

 

Operator Share Dividends

 

$

0

 

 

If an election is made for less than the stated minimum amounts, or if no
election is made, the amount deferred shall be zero.

 

(b)                                 Annual Restricted Stock Amount.  For each
grant of Restricted Stock, a Participant may elect to defer, as his or her
Annual Restricted Stock Amount, Restricted Stock in the following minimum
amount:

 

Deferral

 

Minimum Amount

 

Restricted Stock

 

$

5,000

 

 

If an election is made for less than the stated minimum amounts, or if no
election is made, the amount deferred shall be zero.

 

(c)                                  Annual Stock Option Gain Amount.  For each
Eligible Stock Option, a Participant may elect to defer, as his or her Annual
Stock Option Gain Amount, the following minimum Amount of Qualifying Gain with
respect to exercise of the Eligible Stock Option:

 

Deferral

 

Minimum Amount

 

Qualifying Gain

 

$

0

 

 

If no election is made, the amount deferred shall be zero.

 

(d)                                 Short Plan Year.  Notwithstanding the
foregoing, if a Participant first becomes a Participant after the first day of a
Plan Year, the minimum Annual Deferral Amount shall be an amount equal to the
minimum set forth above, multiplied by a fraction, the numerator of which is the
number of complete months remaining in the Plan Year and the denominator of
which is 12.

 

3.2                                 Maximum Deferral.

 

(a)                                  Base Annual Salary, Bonus, LTIP Amounts and
Operator Share Dividends.  For each Plan Year, a Participant may elect to defer,
as his or her Annual Deferral Amount, Base Annual Salary, Bonus, LTIP Amounts
and/or Operator Share Dividends up to the following maximum percentages for each
deferral elected:

 

Deferral

 

Maximum Amount

 

Base Annual Salary

 

40

%

Bonus

 

100

%

LTIP Amounts

 

100

%

Operator Share Dividends

 

40

%

 

11

--------------------------------------------------------------------------------


 

(b)                                 Annual Restricted Stock Amount. For each
Plan Year, a Participant may elect to defer, as his or her Annual Restricted
Stock Amount, Restricted Stock in the following maximum percentage:

 

Deferral

 

Maximum Amount

 

Restricted Stock

 

100

%

 

(c)                                  Annual Stock Option Gain Amount.  For each
Eligible Stock Option, a Participant may elect to defer, as his or her Annual
Stock Option Gain Amount, Qualifying Gain up to the following maximum percentage
with respect to exercise of the Eligible Stock Option:

 

Deferral

 

Maximum Amount

 

Qualifying Gain

 

100

%

 

Annual Stock Option Gain Amounts may also be limited by other terms or
conditions set forth in the stock option plan or agreement under which such
options are granted.

 

(d)                                 Short Plan Year.  Notwithstanding the
foregoing, if a Participant first becomes a Participant after the first day of a
Plan Year, the maximum Annual Deferral Amount (i) with respect to Base Annual
Salary shall be limited to the amount of compensation not yet earned by the
Participant as of the date the Participant submits a Plan Agreement and Election
Form to the Committee for acceptance, and (ii) with respect to Bonus, LTIP
Amounts and Operator Share Dividends shall be limited to those amounts deemed
eligible for deferral, in the sole discretion of the Committee.

 

3.3                                 Election to Defer; Effect of Election Form.

 

(a)                                  First Plan Year.  In connection with a
Participant’s commence­ment of participa­tion in the Plan, the Participant shall
make an irrevocable deferral election for the Plan Year in which the Participant
commences participation in the Plan, along with such other elections as the
Committee deems necessary or desirable under the Plan.  For these elections to
be valid, the Election Form must be completed and signed by the Participant,
timely delivered to the Committee (in accordance with Section 2.2 above) and
accepted by the Committee.

 

(b)                                 Subsequent Plan Years.  For each succeeding
Plan Year, an irrevocable deferral election for that Plan Year, and such other
elections as the Committee deems necessary or desirable under the Plan, shall be
made by timely delivering a new Election Form to the Committee, in accordance
with its rules and procedures, before the first day of the Plan Year for which
the election is made.  If no such Election Form is timely delivered for a Plan
Year, the Annual Deferral Amount shall be zero for that Plan Year.

 

(c)                                  Restricted Stock Deferral.  For an election
to defer Restricted Stock to be valid: (i) a separate irrevocable Election Form
must be completed and signed by the Participant, with respect to such Restricted
Stock; and (ii) such Election Form must be timely delivered to the Committee and
accepted by the Committee at least six (6) months prior to the date

 

12

--------------------------------------------------------------------------------


 

such Restricted Stock vests under the terms of the Hormel Foods Corporation
stock incentive plan.

 

(d)                                 Stock Option Gain Deferral.

 

(i)                                     For an election to defer gain upon the
exercise of an Eligible Stock Option exercise to be valid: (i) a separate
Election Form must be completed and signed by the Participant with respect to
the Eligible Stock Option; (ii) such election must be irrevocable; (iii) the
executed Election Form must be timely delivered to the Committee or its designee
at least six (6) months prior to the date the Participant elects to exercise the
Eligible Stock Option; (iv) the Participant must agree not to exercise the
Eligible Stock Option prior to six (6) months from the date the executed,
irrevocable Election Form is submitted to the Committee or its designee; (v) the
Eligible Stock Option must be exercised using the “Stock-for-Stock payment
method”; and (vi) the Stock constructively delivered by the Participant to
exercise the Eligible Stock Option must have been owned by the Participant
during the entire six (6) month period prior to its delivery and/or otherwise
qualify the Eligible Stock Option for favorable accounting treatment, as
determined in the sole discretion of the Committee.

 

(ii)                                  Notwithstanding any other provision of
this Plan to the contrary, (i) an Eligible Stock Option may be exercised prior
to the end of the six (6) month period following the date on which the executed
Election Form is delivered to the Committee or its designee, and (ii) the
resulting Qualifying Gain will not be deferred into this Plan, if (a) a Change
in Control occurs, or (b) the Participant Retires, dies while an Employee, or
experiences a Termination of Employment, and the Eligible Stock Option would
otherwise expire prior to the end of the six (6) month period following the date
on which the executed Election Form was delivered to the Committee or its
designee.

 

3.4                                 Withholding and Crediting of Annual Deferral
Amounts.  For each Plan Year, the Base Annual Salary portion of the Annual
Deferral Amount shall be withheld from each regularly scheduled Base Annual
Salary payroll in equal amounts, as adjusted from time to time for increases and
decreases in Base Annual Salary.  The Bonus, LTIP Amounts and Operator Share
Dividends shall be withheld at the time the Bonus, LTIP Amounts or Operator
Share Dividends are or otherwise would be paid to the Participant, whether or
not this occurs during the Plan Year itself.  Annual Deferral Amounts shall be
credited to a Participant’s Deferral Account at the time such amounts would
otherwise have been paid to the Participant.

 

3.5                                 Annual Discretionary Contribution Amount.

 

(a)                                  For each Plan Year, an Employer may be
required to credit amounts to a Participant’s Discretionary Contribution Account
in accordance with employment or other agreements entered into between the
Participant and the Employer.  Such amounts shall be credited on the date or
dates prescribed by such agreements.

 

(b)                                 For each Plan Year, an Employer, in its sole
discretion, may, but is not required to, credit any amount it desires to any
Participant’s Discretionary Contribution Account under this

 

13

--------------------------------------------------------------------------------


 

Plan, which amount shall be for that Participant the Annual Discretionary
Contribution Amount for that Plan Year.  The amount so credited to a Participant
may be smaller or larger than the amount credited to any other Participant, and
the amount credited to any Participant for a Plan Year may be zero, even though
one or more other Participants receive an Annual Discretionary Contribution
Amount for that Plan Year.  The Annual Discretionary Contribution Amount
described in this Section 3.5(b), if any, shall be credited as of the last day
of the Plan Year.  If a Participant is not employed by an Employer as of the
last day of a Plan Year other than by reason of his or her Retirement or death
while employed, the Annual Discretionary Contribution Amount for that Plan Year
shall be zero.

 

3.6                                 Annual Profit Sharing Amount.  A
Participant’s Annual Profit Sharing Amount shall be equal to the difference
between (i) the contributions that would have been allocated to the
Participant’s “account” under the Profit Sharing Plan for the Plan Year,
pursuant to the terms of the Profit Sharing Plan in effect for such year,
without giving effect to the limitations imposed on the Profit Sharing Plan by
Sections 415 and 401(a)(17) of the Code; and (ii) the amount of the
contributions actually allocated to the Participant’s “account” under the Profit
Sharing Plan for the Plan Year.  The amount so credited to a Participant under
this Plan shall be for that Participant the Annual Profit Sharing Amount for
that Plan Year and shall be credited to the Participant’s Profit Sharing Account
on a date or dates to be determined by the Committee, in its sole discretion. 
If a Participant is not employed by an Employer as of the last day of a Plan
Year, the Annual Profit Sharing Amount for such Plan Year shall be zero.

 

3.7                                 Annual Restricted Stock Amount.  Subject to
any terms and conditions imposed by the Committee, Participants may elect to
defer, under the Plan, Restricted Stock, which amount shall be for that
Participant the Annual Restricted Stock Amount for that Plan Year.  The portion
of any Restricted Stock deferred shall, at the time the Restricted Stock would
otherwise vest under the terms of the Hormel Foods Corporation stock incentive
plan, but for the election to defer, be reflected on the books of the Principal
Sponsor as an unfunded, unsecured promise to deliver to the Participant a
specific number of actual shares of Stock in the future.

 

3.8                                 Annual Stock Option Gain Amount.  Subject to
any terms and conditions imposed by the Committee, Participants may elect to
defer, under the Plan, all or some portion of Qualifying Gains attributable to
an Eligible Stock Option exercise, which amount shall be for that Participant
the Annual Stock Option Gain Amount for that Plan Year.  The portion of any
Qualifying Gains shall be reflected on the books of the Principal Sponsor as an
unfunded, unsecured promise to deliver to the Participant a specific number of
actual shares of Stock in the future.  Such shares of Stock would otherwise have
been delivered to the Participant, pursuant to the Eligible Stock Option
exercise, but for the Participant’s election to defer.

 

3.9                                 Vesting.

 

(a)                                  A Participant shall at all times be 100%
vested in his or her Deferral Account, Restricted Stock Account, Stock Option
Gain Account and Profit Sharing Account.

 

(b)                                 A Participant shall be vested in his or her
Discretionary Contribution Account in accordance with the vesting schedule(s)
set forth in his or her Plan Agreement,

 

14

--------------------------------------------------------------------------------


 

employment agreement or any other agreement entered into between the Participant
and his or her Employer.  If not addressed in such agreements, a Participant
shall vest in his or her Discretionary Contribution Account in accordance with
the schedule declared by the Committee in its sole discretion.

 

3.10                           Crediting/Debiting of Account Balances.  In
accordance with, and subject to, the rules and procedures that are established
from time to time by the Committee, in its sole discretion, amounts shall be
credited or debited to a Participant’s Account Balance in accordance with the
following rules:

 

(a)                                  Measurement Funds.  Subject to the
restrictions found in Section 3.10(d) below, the Participant may elect one or
more of the measurement funds selected by the Committee, in its sole discretion,
which are based on certain mutual funds (the “Measurement Funds”), for the
purpose of crediting or debiting additional amounts to his or her Account
Balance.  As necessary, the Committee may, in its sole discretion, discontinue,
substitute or add a Measurement Fund.  Each such action will take effect as of
the first day of the first calendar quarter that begins at least thirty (30)
days after the day on which the Committee gives Participants advance written
notice of such change.

 

(b)                                 Election of Measurement Funds.  Subject to
the restrictions found in Section 3.10(d) below, a Participant, in connection
with his or her initial deferral election in accordance with Section 3.3(a)
above, shall elect, on the Election Form, one or more Measurement Fund(s) (as
described in Section 3.10(a) above) to be used to determine the amounts to be
credited or debited to his or her Account Balance.  If a Participant does not
elect any of the Measurement Funds as described in the previous sentence, the
Participant’s Account Balance shall automatically be allocated into the
lowest-risk Measurement Fund, as determined by the Committee, in its sole
discretion.  Subject to the restrictions found in Section 3.10(d) below, the
Participant may (but is not required to) elect, by submitting an Election Form
to the Committee that is accepted by the Committee, to add or delete one or more
Measurement Fund(s) to be used to determine the amounts to be credited or
debited to his or her Account Balance, or to change the portion of his or her
Account Balance allocated to each previously or newly elected Measurement Fund. 
If an election is made in accordance with the previous sentence, it shall apply
as of the first business day deemed reasonably practicable by the Committee, in
its sole discretion, and shall continue thereafter for each subsequent day in
which the Participant participates in the Plan, unless changed in accordance
with the previous sentence.

 

(c)                                  Declared Rate Measurement Fund.  Subject to
the restrictions found in Section 3.10(d) below, a Participant may allocate or
re-allocate any portion of his or her Account Balance, excluding the portion of
the Account Balance attributable to the Restricted Stock Account and the Stock
Option Gain Account, to the Declared Rate Measurement Fund, at any time.  The
rate of interest credited on amounts allocated to the Declared Rate Measurement
Fund shall be the Crediting Rate and such interest shall be credited and
compounded on a daily basis to a Participant’s Account Balance.

 

15

--------------------------------------------------------------------------------


 

(d)                                 Hormel Foods Corporation Stock Unit
Measurement Fund.

 

(i)                                     A Participant’s Restricted Stock Account
and Stock Option Gain Account will be automatically allocated to the Hormel
Foods Corporation Stock Unit Measurement Fund.  Participants may not select any
other Measurement Fund to be used to determine the amounts to be credited or
debited to their Restricted Stock Account or Stock Option Gain Account. 
Furthermore, no other portion of the Participant’s Account Balance can be either
initially allocated or re-allocated to the Hormel Foods Corporation Stock Unit
Measurement Fund.

 

(ii)                                  If a Participant elects to receive his or
her Retirement Benefit and/or Survivor Benefit in installments, the portion of
such Participant’s Account Balance that has been automatically allocated to the
Hormel Foods Corporation Stock Unit Measurement Fund shall be distributed
pursuant to an Annual Installment Method over the number of years selected by
the Participant.

 

(iii)                               Any stock dividends, cash dividends or other
non-cash dividends that would have been payable on the Stock credited to a
Participant’s Account Balance shall be credited to the Participant’s Account
Balance in the form of additional shares of Stock and shall automatically and
irrevocably be deemed to be re-invested in the Hormel Foods Corporation Stock
Unit Measurement Fund until such amounts are distributed to the Participant. 
The number of shares credited to the Participant for a particular stock dividend
shall be equal to (a) the number of shares of Stock credited to the
Participant’s Account Balance as of the payment date for such dividend in
respect of each share of Stock, multiplied by (b) the number of additional
shares of Stock actually paid as a dividend in respect of each share of Stock. 
The number of shares credited to the Participant for a particular cash dividend
or other non-cash dividend shall be equal to (a) the number of shares of Stock
credited to the Participant’s Account Balance as of the payment date for such
dividend in respect of each share of Stock, multiplied by (b) the fair market
value of the dividend, divided by (c) the “fair market value” of the Stock on
the payment date for such dividend.

 

(iv)                              The number of shares of Stock credited to the
Participant’s Account Balance may be adjusted by the Committee, in its sole
discretion, to prevent dilution or enlargement of Participants’ rights with
respect to the portion of his or her Account Balance allocated to the Hormel
Foods Corporation Stock Unit Measurement Fund, in the event of any
reorganization, reclassification, stock split, or other unusual corporate
transaction or event which affects the value of the Stock, provided that any
such adjustment shall be made taking into account any crediting of shares of
Stock to the Participant under Section 3.10.

 

(v)                                 For purposes of this Section 3.10(d), the
fair market value of the Stock shall be determined by the Committee in its sole
discretion.

 

(e)                                  Proportionate Allocation.  In making any
election described in Section 3.10(b) above, the Participant shall specify on
the Election Form, in increments of one percent (1%), the

 

16

--------------------------------------------------------------------------------


 

percentage of his or her Account Balance to be allocated to a Measurement Fund
(as if the Participant was making an investment in that Measurement Fund with
that portion of his or her Account Balance).

 

(f)                                    Crediting or Debiting Method.  The
performance of each elected Measurement Fund (either positive or negative) will
be determined by the Committee, in its reasonable discretion, based on the
performance of the Measurement Funds themselves.  A Participant’s Account
Balance shall be credited or debited on a daily basis based on the performance
of each Measurement Fund selected by the Participant, such performance being
determined by the Committee in its sole discretion.

 

(g)                                 No Actual Investment.  Notwithstanding any
other provision of this Plan that may be interpreted to the contrary, the
Measurement Funds are to be used for measurement purposes only, and a
Participant’s election of any such Measurement Fund, the allocation to his or
her Account Balance thereto, the calculation of additional amounts and the
crediting or debiting of such amounts to a Participant’s Account Balance shall
not be considered or construed in any manner as an actual investment of his or
her Account Balance in any such Measurement Fund.  In the event that the
Principal Sponsor or the Trustee (as that term is defined in the Trust), in its
own discretion, decides to invest funds in any or all of the investments on
which the Measurement Funds are based, no Participant shall have any rights in
or to such investments themselves.  Without limiting the foregoing, a
Participant’s Account Balance shall at all times be a bookkeeping entry only and
shall not represent any investment made on his or her behalf by the Principal
Sponsor or the Trust; the Participant shall at all times remain an unsecured
creditor of the Principal Sponsor.

 

3.11                           FICA and Other Taxes.

 

(a)                                  Annual Deferral Amounts.  For each Plan
Year in which an Annual Deferral Amount is being withheld from a Participant,
the Participant’s Employer(s) shall withhold from that portion of the
Participant’s Base Annual Salary, Bonus, LTIP Amounts and/or Operator Share
Dividends that are not being deferred, in a manner determined by the
Employer(s), the Participant’s share of FICA and other employment taxes on such
Annual Deferral Amount.  If necessary, the Committee may reduce the Annual
Deferral Amount in order to comply with this Section 3.11.

 

(b)                                 Annual Profit Sharing Amount.  When the
Participant’s Employer(s) credits an Annual Profit Sharing Amount to a
Participant’s Profit Sharing Account, the Participant’s Employer(s) shall
withhold from the Participant’s Base Annual Salary, Bonus, LTIP Amounts and/or
Operator Share Dividends that are not deferred, in a manner determined by the
Employer(s), the Participant’s share of FICA and other employment taxes.  If
necessary, the Committee may reduce the vested portion of the Participant’s
Profit Sharing Account in order to comply with this Section 11.

 

(c)                                  Discretionary Contribution Account.  When a
Participant becomes vested in a portion of his or her Discretionary Contribution
Account, the Participant’s Employer(s) shall withhold from the Participant’s
Base Annual Salary, Bonus, LTIP Amounts and/or

 

17

--------------------------------------------------------------------------------


 

Operator Share Dividends that are not deferred, in a manner determined by the
Employer(s), the Participant’s share of FICA and other employment taxes.  If
necessary, the Committee may reduce the vested portion of the Participant’s
Discretionary Contribution Account in order to comply with this Section 3.11.

 

(d)                                 Annual Restricted Stock Amounts and Annual
Stock Option Gain Amounts.  For each Plan Year in which an Annual Restricted
Stock Amount or Annual Stock Option Gain Amount is being first withheld from a
Participant, the Participant’s Employer(s) shall withhold from that portion of
the Participant’s Base Annual Salary, Bonus, LTIP Amounts, Operator Share
Dividends, Restricted Stock and Qualifying Gains that are not being deferred, in
a manner determined by the Employer(s), the Participant’s share of FICA and
other employment taxes on such Annual Stock Option Gain Amount or Annual
Restricted Stock Amount.  If necessary, the Committee may reduce the Annual
Stock Option Gain Amount or the Annual Restricted Stock Amount in order to
comply with this Section 3.11.

 

(e)                                  Distributions.  The Participant’s
Employer(s), or the trustee of the Trust, shall withhold from any payments made
to a Participant under this Plan all federal, state and local income, employment
and other taxes required to be withheld by the Employer(s), or the trustee of
the Trust, in connection with such payments, in amounts and in a manner to be
determined in the sole discretion of the Employer(s) and the trustee of the
Trust.

 

ARTICLE 4

Deduction Limitation

 

4.1                                 Deduction Limitation on Benefit Payments. 
If an Employer determines in good faith prior to a Change in Control that there
is a reasonable likelihood that any compensation paid to a Participant for a
taxable year of the Employer would not be deductible by the Employer solely by
reason of the limitation under Code Section 162(m), then to the extent deemed
necessary by the Employer to ensure that the entire amount of any distribution
to the Participant pursuant to this Plan prior to the Change in Control is
deductible, the Employer may defer all or any portion of a distribution under
this Plan.  Any amounts deferred pursuant to this limitation shall continue to
be credited/debited with additional amounts in accordance with Section 3.10
above, even if such amount is being paid out in installments.  The amounts so
deferred and amounts credited thereon shall be distributed to the Participant or
his or her Beneficiary (in the event of the Participant’s death) at the earliest
possible date, as determined by the Employer in good faith, on which the
deductibility of compensation paid or payable to the Participant for the taxable
year of the Employer during which the distribution is made will not be limited
by Section 162(m), or if earlier, the effective date of a Change in Control. 
Notwithstanding anything to the contrary in this Plan, the Deduction Limitation
shall not apply to any distributions made after a Change in Control.

 

18

--------------------------------------------------------------------------------


 

ARTICLE 5

In-Service Distribution; Unforeseeable Financial Emergencies;

Withdrawal Election

 

5.1                                 In-Service Distribution.  In connection with
each election to defer an Annual Deferral Amount, a Participant may irrevocably
elect to receive an In-Service Distribution from the Plan with respect to all or
a portion of (i) the Annual Deferral Amount, (ii) the Annual Discretionary
Contribution Amount, and (iii) the Annual Profit Sharing Amount.  The In-Service
Distribution shall be a lump sum payment in an amount that is equal to the
portion of the Annual Deferral Amount, the vested portion of the Annual
Discretionary Contribution Amount and the vested portion of the Annual Profit
Sharing Amount that the Participant elected to have distributed as an In-Service
Distribution, plus amounts credited or debited in the manner provided in
Section 3.10 above on that amount, calculated as of the close of business on or
around the date on which the In-Service Distribution becomes payable, as
determined by the Committee in its sole discretion.  Subject to the other terms
and conditions of this Plan, each In-Service Distribution elected shall be paid
out during a sixty (60) day period commencing immediately after the first day of
any Plan Year designated by the Participant.  The Plan Year designated by the
Participant must be at least three Plan Years after the end of the Plan Year in
which the Annual Deferral Amount is actually deferred, or the vested portion of
the Annual Discretionary Contribution Amount or Annual Profit Sharing Amount is
actually contributed.  By way of example, if an In-Service Distribution is
elected for Annual Deferral Amounts that are deferred in the Plan Year
commencing January 1, 2003, the In-Service Distribution would become payable
during a sixty (60) day period commencing January 1, 2007.  Notwithstanding the
language set forth above, the Committee shall, in its sole discretion, adjust
the amount distributable as an In-Service Distribution if any portion of the
Annual Discretionary Contribution Amount or Annual Profit Sharing Amount is
unvested on the In-Service Distribution Date.  A Participant may elect to change
to an allowable alternative payout date in accordance with this Section 5.1 by
submitting a new Election Form to the Committee, subject to the following:

 

a.              A Participant may only elect to change an In-Service
Distribution Date one time;

 

b.             Such Election Form must be submitted to and accepted by the
Committee in its sole discretion at least thirteen (13) months prior to both the
Participant’s existing In-Service Distribution date and the Participant’s
revised In-Service Distribution date;

 

c.              The Participant’s revised In-Service Distribution Date must be
later than the Participant’s existing In-Service Distribution Date; and

 

d.             The revised In-Service Distribution date must be at least three
Plan Years after the end of the Plan Year in which the Annual Deferral Amount
was originally deferred or the vested portion of the Annual Discretionary
Contribution Amount or Annual Profit Sharing Amount was originally contributed.

 

5.2                                 Other Benefits Take Precedence Over
In-Service Distributions.  Should an event occur that triggers a benefit under
Article 6, 7, 8, 9 or 10, any Annual Deferral Amount, plus amounts credited or
debited thereon, that is subject to an In-Service Distribution election under
Section 5.1

 

19

--------------------------------------------------------------------------------


 

shall not be paid in accordance with Section 5.1 but shall be paid in accordance
with the other applicable Article.

 

5.3                                 Withdrawal Payout/Suspensions for
Unforeseeable Financial Emergencies.  If the Participant experiences an
Unforeseeable Financial Emergency, the Participant may petition the Committee
(i) to suspend deferrals of Base Annual Salary, Bonus, LTIP Amounts, Operator
Share Dividends, Restricted Stock and Qualifying Gains required to be made by
such Participant, to the extent deemed necessary by the Committee to satisfy the
Unforeseeable Financial Emergency, or (ii) to suspend deferrals of Base Annual
Salary, Bonus, LTIP Amounts, Operator Share Dividends, Restricted Stock and
Qualifying Gains required to be made by such Participant, to the extent deemed
necessary by the Committee to satisfy the Unforeseeable Financial Emergency, and
receive a partial or full payout from the Plan.  The payout shall not exceed the
lesser of the Participant’s vested Account Balance, excluding the portion of the
Account Balance attributable to the Restricted Stock Account and the Stock
Option Gain Account, calculated as if such Participant were receiving a
Termination Benefit, or the amount reasonably needed to satisfy the
Unforeseeable Financial Emergency.  A Participant may not receive a payout from
the Plan to the extent that the Unforeseeable Financial Emergency is or may be
relieved (i) through reimbursement or compensation by insurance or otherwise,
(ii) by liquidation of the Participant’s assets, to the extent the liquidation
of such assets would not itself cause severe financial hardship or (iii) by
suspension of deferrals under this Plan.

 

If the Committee, in its sole discretion, approves a Participant’s petition for
suspension, the Participant’s deferrals under this Plan shall be suspended as of
the date of such approval.  If the Committee, in its sole discretion, approves a
Participant’s petition for suspension and payout, the Participant’s deferrals
under this Plan shall be suspended as of the date of such approval and the
Participant shall receive a payout from the Plan within sixty (60) days of the
date of such approval.

 

5.4                                 Withdrawal Election.  A Participant (or,
after a Participant’s death, his or her Beneficiary) may elect, at any time, to
withdraw all or a portion of his or her vested Account Balance, excluding the
portion of the Account Balance attributable to the Restricted Stock Account and
the Stock Option Gain Account.  For purposes of this Section 5.4, the value of a
Participant’s vested Account Balance shall be calculated as of the close of
business on or around the date on which receipt of the Participant’s election is
acknowledged by the Committee, as determined by the Committee in its sole
discretion, less a withdrawal penalty equal to 10% of the amount withdrawn (the
net amount shall be referred to as the “Withdrawal Amount”).  This election can
be made at any time, before or after Retirement, Termination of Employment,
death or Disability, and whether or not the Participant (or Beneficiary) is in
the process of being paid pursuant to an installment payment schedule.  The
Participant (or his or her Beneficiary) shall make this election by giving the
Committee advance written notice of the election in a form determined from time
to time by the Committee.  The Participant (or his or her Beneficiary) shall be
paid the Withdrawal Amount within sixty (60) days of his or her election.  Once
the Withdrawal Amount is paid, the Participant’s participation in the Plan shall
be suspended for the remainder of the Plan Year in which the withdrawal is
elected and for one (1) full Plan Year thereafter (the “Suspension Period”). 
During the Suspension Period, the Participant will continue to be eligible for
the benefits provided in Articles 5, 6, 7, 8, 9 or 10 in accordance with the
provisions of those

 

20

--------------------------------------------------------------------------------


 

Articles, and any previously elected deferrals of Restricted Stock and
Qualifying Gains will continue to be withheld.  However, the portion of such
Participant’s Annual Deferral Amount which is attributable to Base Annual
Salary, Bonus, LTIP Amounts and/or Operator Share Dividends shall not be
withheld during the Suspension Period, and the Participant shall not be allowed
to make any deferral elections during the Suspension Period.

 

ARTICLE 6

Change in Control Benefit

 

6.1                                 Change in Control Benefit.  The Participant
will receive a Change in Control Benefit, which shall be equal to the
Participant’s vested Account Balance, calculated as of the close of business on
or around the date of the Change in Control, as selected by the Committee in its
sole discretion, if (i) the Participant has elected to receive a Change in
Control Benefit, as set forth in Section 6.2 below, and (ii) if a Change in
Control occurs prior to the Participant’s Termination of Employment, Retirement,
death or Disability.

 

6.2                                 Payment of Change in Control Benefit.  A
Participant, in connection with his or her commencement of participation in the
Plan, shall elect on an Election Form whether to (i) receive a Change in Control
Benefit, or (ii) have his or her Account Balance remain in the Plan upon the
occurrence of a Change in Control and to have his or her Account Balance remain
subject to the terms and conditions of the Plan.  The Participant may change his
or her election by submitting a new Election Form to the Committee, provided
that any such Election Form is submitted at least thirteen (13) months prior to
the Change in Control and is accepted by the Committee in its sole discretion. 
The Election Form most recently accepted by the Committee shall govern the
payout of the Change in Control Benefit.  If a Participant does not make any
election with respect to the payment of the Change in Control Benefit, then such
Participant’s Account Balance shall remain in the Plan upon a Change in Control
and shall be subject to the terms and conditions of the Plan.  The Change in
Control Benefit, if any, shall be paid to the Participant in a lump sum no later
than sixty (60) days after a Change in Control.

 

ARTICLE 7

Retirement Benefit

 

7.1                                 Retirement Benefit.  A Participant who
Retires shall receive, as a Retirement Benefit, his or her vested Account
Balance, calculated as of the close of business on or around  the occurrence of
the Participant’s Benefit Distribution Date, as determined by the Committee in
its sole discretion.

 

7.2                                 Payment of Retirement Benefit.  A
Participant, in connection with his or her commencement of participation in the
Plan, shall elect on an Election Form to receive the Retirement Benefit in a
lump sum or pursuant to an Installment Method of two to twenty years (24 to 240
months) and shall select a Benefit Distribution Date.  The Participant may
change his or her election to an allowable alternative Benefit Distribution Date
and/or allowable alternative form of payment by submitting a new Election Form
to the Committee, provided that any such Election Form is submitted to and
accepted by the Committee in its sole discretion at least one (1) year prior to
the Participant’s Retirement.  The Election Form most recently accepted by the
Committee that has

 

21

--------------------------------------------------------------------------------


 

been on file at least one (1) year before Retirement shall govern the payout of
the Retire­ment Benefit.  If a Participant does not make any election with
respect to the payment of the Retirement Benefit, then such benefit shall be
payable in a lump sum on the January 1 immediately following the Participant’s
Retirement.  The lump sum payment shall be made, or installment payments shall
commence, no later than sixty (60) days after the Participant’s Benefit
Distribution Date.  Remaining monthly installments, if any, shall be paid no
later than fifteen (15) days after the last business day of the preceding
month.  Remaining annual installments, if any, shall be paid no later than sixty
(60) days after each anniversary of Participant’s Benefit Distribution Date.

 

ARTICLE 8

Termination Benefit

 

8.1                                 Termination Benefit.  A Participant who
experiences a Termination of Employment shall receive a Termination Benefit,
which shall be equal to the Participant’s vested Account Balance, calculated as
of the close of business on or around the occurrence of the Participant’s
Benefit Distribution Date, as determined by the Committee in its sole
discretion.

 

8.2                                 Payment of Termination Benefit.  A
Participant, in connection with his or her commencement of participation in the
Plan, shall select a Benefit Distribution Date.  The Termination Benefit shall
be paid to the Participant in a lump sum payment no later than sixty (60) days
after the Participant’s Benefit Distribution Date.  The Participant may change
his or her election to an allowable alternative Benefit Distribution Date by
submitting a new Election Form to the Committee, provided that any such Election
Form is submitted to and accepted by the Committee in its sole discretion at
least one (1) year prior to the Participant’s Termination of Employment.  The
Election Form most recently accepted by the Committee that has been on file at
least one (1) year before Termination of Employment shall govern the payout of
the Termination Benefit.  If a Participant does not make any election with
respect to the payment of the Termination Benefit, then such benefit shall be
payable in a lump sum on the January 1 immediately following the Participant’s
Termination of Employment.

 

ARTICLE 9

Disability Waiver and Benefit

 

9.1                                 Disability Waiver.

 

(a)                                  Waiver of Deferral.  A Participant who is
deter­mined to be suffering from a Disability shall continue to be eligible for
the benefits provided in Articles 5, 6, 7, 8 or 10 in accordance with the
provisions of those Articles, and any previously elected deferrals of Restricted
Stock and Qualifying Gains shall continue to be withheld during such Disability
in accordance with Section 3.3.  However, such Disabled Participant shall be
excused from fulfilling that portion of the Annual Deferral Amount commitment
that would otherwise have been withheld from a Participant’s Base Annual Salary,
Bonus, LTIP Amounts and/or Operator Share Dividends during the remainder of the
Plan Year in

 

22

--------------------------------------------------------------------------------


 

which the Participant first suffers the Disability.  During the period of
Disability, the Participant shall not be allowed to make any additional deferral
elections.

 

(b)                                 Deferral Following Disability.  If a
Participant returns to employment with an Employer after a Disability ceases,
the Participant may elect to defer an Annual Deferral Amount, Annual Restricted
Stock Amount and Annual Stock Option Gain Amount for the Plan Year following his
or her return to employment and for every Plan Year thereafter while a
Participant in the Plan; provided such deferral elections are otherwise allowed
and an Election Form is delivered to and accepted by the Committee for each such
election in accordance with Section 3.3 above.

 

9.2                                 Continued Eligibility; Disability Benefit.

 

(a)                                  Continued Eligibility.  A Participant
suffering a Disability shall, for benefit purposes under this Plan, continue to
be considered to be employed and shall be eligible for the benefits provided for
in Articles 5, 6, 7, 8 or 10 in accordance with the provisions of those
Articles.  Notwithstanding the above, the Committee shall have the right to, in
its sole and absolute discretion and for purposes of this Plan only, deem the
Participant’s employment to have terminated at any time after such Participant
is determined to be suffering a Disability.

 

(b)                                 Deemed Termination of Employment.  If, in
the Committee’s discretion, the Disabled Participant’s employment has
terminated, and such Participant is not otherwise eligible to Retire, the
Participant shall be deemed to have experienced a Termination of Employment for
purposes of this Plan and will receive a Disability Benefit.  The Disability
Benefit shall be equal to his or her vested Account Balance, calculated as of
the close of business on or around the Disabled Participant’s Benefit
Distribution Date, as selected by the Participant in accordance with Article 8
and as determined by the Committee, in its sole discretion.  The Participant
shall receive his or her Disability Benefit in a lump sum payment no later than
sixty (60) days after his or her Benefit Distribution Date.

 

(c)                                  Deemed Retirement.  If, in the Committee’s
discretion, the Disabled Participant’s employment has terminated, and such
Participant is otherwise eligible to Retire, the Participant shall be deemed to
have Retired and will receive a Disability Benefit.  The Disability Benefit
shall be equal to his or her vested Account Balance, calculated as of the close
of business on or around the Participant’s Benefit Distribution Date, as
selected by the Participant in accordance with Article 7 and as determined by
the Committee in its sole discretion.  The Participant shall receive his or her
Disability Benefit in the same form in which such Participant elected to receive
his or her Retirement Benefit.  The lump sum payment shall be made, or
installment payments shall commence, no later than sixty (60) days after the
Disabled Participant’s Benefit Distribution Date.  Remaining monthly
installments, if any, shall be paid no later than fifteen (15) days after the
last business day of the preceding month.  Remaining annual installments, if
any, shall be paid no later than sixty (60) days after each anniversary of
Participant’s Benefit Distribution Date.

 

23

--------------------------------------------------------------------------------


 

ARTICLE 10

Survivor Benefit

 

10.1                           Survivor Benefit.  The Participant’s
Beneficiary(ies) shall receive a Survivor Benefit upon the Participant’s death
which will be equal to (i) the Participant’s vested Account Balance, calculated
as of the close of business on or around the date of the Participant’s death, as
selected by the Committee in its sole discretion, if the Participant dies prior
to his or her Retirement, Termination of Employment or Disability, or (ii) the
Participant’s unpaid Retirement Benefit or Disability Benefit, calculated as of
the close of business on or around the date of the Participant’s death, as
selected by the Committee in its sole discretion, if the Participant dies before
his or her Retirement Benefit or Disability Benefit is paid in full.

 

10.2                           Payment of Survivor Benefit.  A Participant, in
connection with his or her commencement of participation in the Plan, shall
elect on an Election Form to have the Survivor Benefit paid to his or her
Beneficiary(ies) in a lump sum or pursuant to an Installment Method of two to
twenty years (24 to 240 months).  If a Participant does not make any election
with respect to the payment of the Survivor Benefit, then such benefit shall be
payable in a lump sum.  The lump sum payment shall be made, or installment
payments shall commence, no later than sixty (60) days after the date on which
the Committee is provided with proof that is satisfactory to the Committee of
the Participant’s death.  Remaining monthly installments, if any, shall be paid
no later than fifteen (15) days after the last business day of the preceding
month.  Remaining annual installments, if any, shall be paid no later than sixty
(60) days after each anniversary of Participant’s Benefit Distribution Date.

 

ARTICLE 11

Forfeiture of Benefits

 

11.1                           Forfeiture of Benefits.  Notwithstanding any
provision in this Plan or a Participant’s Plan Agreement to the contrary, a
Participant’s Account Balance shall not be credited or debited in the manner
provided in Section 3.10 and no distribution shall be made to a Participant
while a Participant engages in the following:

 

(a)                                  Intentional conduct resulting in material
harm to Hormel or an Affiliate; or

 

(b)                                 In any employment or self-employment with a
competitor of Hormel or an Affiliate within the geographical area which is then
served by Hormel or an Affiliate during the Participant’s employment or during a
period of two (2) years after the termination of the Participant’s employment.

 

Any dispute arising under or with respect to this Section 11.1 shall be subject
to the claims procedure set forth in Article 17.

 

24

--------------------------------------------------------------------------------


 

ARTICLE 12

Beneficiary Designation

 

12.1                           Right to Designate.  Each Participant may
designate, upon forms to be furnished by and filed with the Committee, one or
more primary Beneficiaries or contingent Beneficiaries to receive all or a
specified part of such Participant’s Account Balance in the event of such
Participant’s death.  The Participant may change or revoke any such designation
from time to time without notice to or consent from any Beneficiary.  No such
designation, change or revocation shall be effective unless executed by the
Participant and received by the Committee during the Participant’s lifetime.

 

12.2                           Failure of Designation.  If a Participant:

 

(a)                                  Fails to designate a Beneficiary,

 

(b)                                 Designates a Beneficiary and thereafter
revokes such designation without naming another Beneficiary, or

 

(c)                                  Designates one or more Beneficiaries and
all such Beneficiaries so designated fail to survive the Participant,

 

such Participant’s Account Balance, or the part thereof as to which such
Participant’s designation fails, as the case may be, shall be payable to the
first class of the following classes of automatic Beneficiaries with a member
surviving the Participant and (except in the case of surviving issue) in equal
shares if there is more than one member in such class surviving the Participant:

 

Participant’s surviving spouse

 

Participant’s surviving issue per stirpes and not per capita

 

Participant’s surviving parents

 

Participant’s surviving brothers and sisters

 

Representative of Participant’s estate.

 

12.3                           Disclaimers by Beneficiaries.  A Beneficiary
entitled to a distribution of all or a portion of a deceased Participant’s
Account Balance may disclaim an interest therein subject to the following
requirements.  To be eligible to disclaim, a Beneficiary must be a natural
person, must not have received a distribution of all or any portion of the
Account Balance at the time such disclaimer is executed and delivered, and must
have attained at least age twenty-one (21) years as of the date of the
Participant’s death.  Any disclaimer must be in writing and must be executed
personally by the Beneficiary before a notary public.  A disclaimer shall state
that the Beneficiary’s entire interest in the undistributed Account Balance is
disclaimed or shall specify what portion thereof is disclaimed.  To be
effective, duplicate original executed copies of the disclaimer must be both
executed and actually delivered to the Committee after the date of the
Participant’s death but not later than forty-five (45) days after the date of
the Participant’s death.  A disclaimer shall be irrevocable when delivered to
the Committee.  A disclaimer shall be considered to be delivered to the
Committee only when actually received by the Committee.  The Committee shall be
the sole judge of the content, interpretation and validity of a purported
disclaimer.  Upon the filing of

 

25

--------------------------------------------------------------------------------


 

a valid disclaimer, the Beneficiary shall be considered not to have survived the
Participant as to the interest disclaimed.  A disclaimer by a Beneficiary shall
not be considered to be a transfer of an interest in violation of the provisions
in Section 19.4 and shall not be considered to be an assignment or alienation of
benefits in violation of federal law prohibiting the assignment or alienation of
benefits under this Plan.  No other form of attempted disclaimer shall be
recognized by the Committee.

 

12.4                           Definitions.  When used herein and, unless the
Participant has otherwise specified in the Participant’s Beneficiary Designation
Form, when used in a Beneficiary designation, “issue” means all persons who are
lineal descendants of the person whose issue are referred to, including legally
adopted descendants and their descendants but not including illegitimate
descendants and their descendants; “child” means an issue of the first
generation; “per stirpes” means in equal shares among living children of the
person whose issue are referred to and the issue (taken collectively) of each
deceased child of such person, with such issue taking by right of representation
of such deceased child; and “survive” and “surviving” mean living after the
death of the Participant.

 

12.5                           Special Rules.  Unless the Participant has
otherwise specified in the Participant’s Beneficiary Designation Form, the
following rules shall apply:

 

(a)                                  If there is not sufficient evidence that a
Beneficiary was living at the time of the death of the Participant, it shall be
deemed that the Beneficiary was not living at the time of the death of the
Participant.

 

(b)                                 The automatic Beneficiaries specified in
Section 12.2 and the Beneficiaries designated by the Participant shall become
fixed at the time of the Participant’s death so that, if a Beneficiary survives
a Participant but dies before receipt of the payment due such Beneficiary
hereunder, such payment shall be payable to the representative of such
Beneficiary’s estate.

 

(c)                                  If the Participant designates as a
Beneficiary the person who is the Participant’s spouse on the date of the
designation, either by name or by relationship, or both, the dissolution,
annulment or other legal termination of the marriage between the Participant and
such person shall automatically revoke such designation.  (The foregoing shall
not prevent the Participant from designating a former spouse as a Beneficiary on
the Beneficiary Designation Form executed by the Participant and received by the
Committee after the date of the legal termination of the marriage between the
Participant and such former spouse, and during the Participant’s lifetime.)

 

(d)                                 Any designation of a nonspouse Beneficiary
by name that is accompanied by a description of relationship to the Participant
shall be given effect without regard to whether the relationship to the
Participant exists either then or at the Participant’s death.

 

(e)                                  Any designation of a Beneficiary only by
statement of relationship to the Participant shall be effective only to
designate the person or persons standing in such relationship to the Participant
at the Participant’s death.

 

26

--------------------------------------------------------------------------------


 

A Beneficiary designation is permanently void if it either is executed or is
filed by a Participant who, at the time of such execution or filing, is then a
minor under the law of the state of the Participant’s legal residence.  The
Committee shall be the sole judge of the content, interpretation and validity of
a purported Beneficiary designation.

 

12.6                           No Spousal Rights.  No spouse or surviving spouse
of a Participant and no person designated to be a Beneficiary shall have any
rights to or interest in the benefits accumulated under this Plan including, but
not limited to, the right to be the sole Beneficiary or to consent to the
designation of Beneficiaries (or the changing of designated Beneficiaries) by
the Participant.

 

12.7                           Death Prior to Full Distribution.  If, at the
death of the Participant, any payment to the Participant was due or otherwise
pending but not actually paid, the amount of such payment shall be included in
the Account Balance which is payable to the Beneficiary (and shall not be paid
to the Participant’s estate).

 

12.8                           Discharge of Obligations.  The payment of
benefits under the Plan to a Beneficiary shall fully and completely discharge
all Employers and the Committee from all further obligations under this Plan
with respect to the Participant, and that Participant’s Plan Agreement shall
terminate upon such full payment of benefits.

 

ARTICLE 13

Leave of Absence

 

13.1                           Paid Leave of Absence.  If a Participant is
authorized by the Participant’s Employer to take a paid leave of absence from
the employment of the Employer, (i) the Participant shall continue to be
considered eligible for the benefits provided in Articles 5, 6, 7, 8, 9 or 10 in
accordance with the provisions of those Articles, and (ii) the Annual Deferral
Amount and any previously elected deferrals of Restricted Stock and Qualifying
Gains shall continue to be withheld during such paid leave of absence in
accordance with Section 3.3.

 

13.2                           Unpaid Leave of Absence.  If a Participant is
authorized by the Participant’s Employer to take an unpaid leave of absence from
the employment of the Employer, such Participant shall continue to be eligible
for the benefits provided in Articles 5, 6, 7, 8, 9 or 10 in accordance with the
provisions of those Articles, and any previously elected deferrals of Restricted
Stock and Qualifying Gains shall continue to be withheld during such unpaid
leave of absence in accordance with Section 3.3.  However, the Participant shall
be excused from fulfilling that portion of the Annual Deferral Amount commitment
that would otherwise have been withheld from such Participant’s Base Annual
Salary, Bonus, LTIP Amounts and/or Operator Share Dividends during the remainder
of the Plan Year in which the unpaid leave of absence is taken.  During the
unpaid leave of absence, the Participant shall not be allowed to make any
additional deferral elections.  However, if the Participant returns to
employment, the Participant may elect to defer an Annual Deferral Amount, Annual
Restricted Stock Amount and Annual Stock Option Gain Amount for the Plan Year
following his or her return to employment and for every Plan Year thereafter
while a Participant in the Plan.

 

27

--------------------------------------------------------------------------------


 

ARTICLE 14

Termination, Amendment or Modification

 

14.1                           Termination.  Although each Employer anticipates
that it will continue the Plan for an indefinite period of time, there is no
guarantee that any Employer will continue to sponsor the Plan in the future. 
Accordingly, each Employer reserves the right to discontinue its sponsorship of
the Plan at any time with respect to any or all of its participating Employees,
by action of its board of directors; provided, however, the Board shall have the
sole authority to terminate the Plan at any time.  Upon the termination of the
Plan with respect to any Employer, the Plan Agreements of the affected
Participants who are employed by that Employer shall terminate and their vested
Account Balances shall be determined (i) as if they had experienced a
Termination of Employment on the date of Plan termination; or (ii) if Plan
termination occurs after the date upon which a Participant was eligible to
Retire, then with respect to that Participant as if he or she had Retired on the
date of Plan termination.  Such benefits shall be paid to the Participants as
follows: (i) prior to a Change in Control, if the Plan is terminated with
respect to all of its Participants, an Employer shall have the right, in its
sole discre­tion, and notwith­standing any elections made by the Participant, to
pay such benefits in a lump sum or pursuant to an Installment Method of up to
15 years, with amounts credited and debited during the installment period as
provided herein; or (ii) prior to a Change in Control, if the Plan is terminated
with respect to less than all of its Participants, an Employer shall be required
to pay such benefits in a lump sum; or (iii) after a Change in Control, if the
Plan is terminated with respect to some or all of its Participants, the Employer
shall be required to pay such benefits in a lump sum.  The termination of the
Plan shall not adversely affect any Participant or Beneficiary who has become
entitled to the payment of any benefits under the Plan as of the date of
termination; provided however, that the Employer shall have the right to
accelerate installment payments without a premium or prepayment penalty by
paying the vested Account Balance in a lump sum or pursuant to an Installment
Method using fewer months or years, as the case may be (provided that the
present value of all payments that will have been received by a Participant at
any given point of time under the different payment schedule shall equal or
exceed the present value of all payments that would have been received at that
point in time under the original payment schedule).

 

14.2                           Amendment.  The Executive Committee of the
Principal Sponsor and/or the Compensation Committee of the Board may, at any
time, amend or modify the Plan in whole or in part; provided, however, that: (i)
no amendment or modification shall be effective to decrease or restrict the
value of a Participant’s vested Account Balance in existence at the time the
amendment or modification is made, calculated as if the Participant had
experienced a Termination of Employment as of the effective date of the
amendment or modification or, if the amendment or modification occurs after the
date upon which the Participant was eligible to Retire, the Participant had
Retired as of the effective date of the amendment or modification, (ii) only the
Compensation Committee of the Board shall have the authority to amend or modify
any provision of this Plan which affects the Crediting Rate, (iii) no amendment
or modification of Section 19.18 shall be effective without the written consent
of at least eighty percent (80%) of the Participants determined as of the date
of such amendment or modification, and (iv) no amendment or modification of this
Section 14.2 or Section 15.2 of the Plan shall be effective.  Notwithstanding
anything to the contrary contained in this Section 14.2, in the event the

 

28

--------------------------------------------------------------------------------


 

Compensation Committee of the Board determines, in its sole discretion, that any
amendment to this Plan or other action by the Executive Committee presents a
substantial possibility of a conflict of interest or self-dealing by the
officers of the Principal Sponsor, the Compensation Committee of the Board shall
assume exclusive authority over that action or amendment.  The amendment or
modification of the Plan shall not affect any Participant or Beneficiary who has
become entitled to the payment of benefits under the Plan as of the date of the
amendment or modification; provided, however, that an Employer shall have the
right to accelerate installment payments by paying the vested Account Balance in
a lump sum or pursuant to an Installment Method using fewer months or years, as
the case may be (provided that the present value of all payments that will have
been received by a Participant at any given point of time under the different
payment schedule shall equal or exceed the present value of all payments that
would have been received at that point in time under the original payment
schedule).

 

14.3                           Plan Agreement.  Despite the provisions of
Sections 14.1 and 14.2 above, if a Participant’s Plan Agreement contains
benefits or limitations that are not in this Plan document, the Employer may
only amend or terminate such provisions with the written consent of the
Participant.

 

14.4                           Effect of Payment.  The full payment of the
Participant’s vested Account Balance under Articles 5, 6, 7, 8, 9 or 10 of the
Plan shall completely discharge all obligations to a Participant and his or her
designated Beneficiaries under this Plan and the Participant’s Plan Agreement
shall terminate.

 

ARTICLE 15

Administration

 

15.1                           Committee Duties.  Except as otherwise provided
in this Article 15, this Plan shall be administered by the Executive Committee
of the Principal Sponsor or such committee as the Executive Committee shall
appoint.  Members of the Committee may be Participants under this Plan.  The
Committee shall also have the discretion and authority to (i) make, amend,
interpret, and enforce all appropriate rules and regulations for the
administra­tion of this Plan and (ii) decide or resolve any and all ques­tions
including interpretations of this Plan, as may arise in connection with the
Plan.  Any individual serving on the Committee who is a Participant shall not
vote or act on any matter relating solely to himself or herself or to any
individual superior to himself or herself in the organization.  When making a
determination or calculation, the Committee shall be entitled to rely on
information furnished by a Participant or the Principal Sponsor.  In the event
the Compensation Committee of the Board determines, in its sole discretion, that
any amendment to this Plan or other action by the Executive Committee presents a
substantial possibility of a conflict of interest or self-dealing by the
officers of the Principal Sponsor, the Compensation Committee of the Board shall
assume exclusive authority over that action or amendment.

 

15.2                           Administration Upon Change In Control.  For
purposes of this Plan, the Committee shall be the “Administrator” at all times
prior to the occurrence of a Change in Control.  Within one hundred and twenty
(120) days following a Change in Control, an independent third party
“Administrator” may be selected by the individual who, immediately prior to the
Change in Control, was the Principal Sponsor’s Chief Executive Officer or, if
not so identified, the

 

29

--------------------------------------------------------------------------------


 

Principal Sponsor’s highest ranking officer (the “Ex-CEO”), and approved by the
Trustee.  The Committee, as constituted prior to the Change in Control, shall
continue to be the Administrator until the earlier of (i) the date on which such
independent third party is selected and approved, or (ii) the expiration of the
one hundred and twenty (120) day period following the Change in Control.  If an
independent third party is not selected within one hundred and twenty (120) days
of such Change in Control, the Committee, as described in Section 15.1 above,
shall be the Administrator.  The Administrator shall have the discretionary
power to determine all questions arising in connection with the administration
of the Plan and the interpretation of the Plan and Trust including, but not
limited to benefit entitlement determinations; provided, however, upon and after
the occurrence of a Change in Control, the Administrator shall have no power to
direct the investment of Plan or Trust assets or select any investment manager
or custodial firm for the Plan or Trust.  Upon and after the occurrence of a
Change in Control, the Principal Sponsor must: (1) pay all reasonable
administrative expenses and fees of the Administrator; (2) indemnify the
Administrator against any costs, expenses and liabilities including, without
limitation, attorney’s fees and expenses arising in connection with the
performance of the Administrator hereunder, except with respect to matters
resulting from the gross negligence or willful misconduct of the Administrator
or its employees or agents; and (3) supply full and timely information to the
Administrator on all matters relating to the Plan, the Trust, the Participants
and their Beneficiaries, the Account Balances of the Participants, the date and
circumstances of the Retirement, Disability, death or Termination of Employment
of the Participants, and such other pertinent information as the Administrator
may reasonably require.  Upon and after a Change in Control, the Administrator
may be terminated (and a replacement appointed) by the Trustee only with the
approval of the Ex-CEO.  Upon and after a Change in Control, the Administrator
may not be terminated by the Principal Sponsor.

 

15.3                           Agents. In the administration of this Plan, the
Committee may, from time to time, employ agents and delegate to them such
administrative duties as it sees fit (including acting through a duly appointed
representative) and may from time to time consult with counsel who may be
counsel to any Employer.

 

15.4                           Binding Effect of Decisions.  The decision or
action of the Administrator with respect to any question arising out of or in
connection with the administration, interpretation and application of the Plan
and the rules and regulations promulgated hereunder shall be final and
conclusive and binding upon all persons having any interest in the Plan.

 

15.5                           Indemnity of Committee.  All Employers shall
indemnify and hold harmless the members of the Committee, any Employee to whom
the duties of the Committee may be delegated, and the Administrator against any
and all claims, losses, damages, expenses or liabilities arising from any action
or failure to act with respect to this Plan, except in the case of willful
misconduct by the Committee, any of its members, any such Employee or the
Administrator.

 

15.6                           Employer Information.  To enable the Committee
and/or Administrator to perform its functions, the Principal Sponsor and each
Employer shall supply full and timely information to the Committee and/or
Administrator, as the case may be, on all matters relating to the compensation
of its Participants, the date and circum­stances of the Retirement, Disability,
death

 

30

--------------------------------------------------------------------------------


 

or Termination of Employment of its Participants, and such other pertinent
information as the Committee or Administrator may reasonably require.

 

ARTICLE 16

Other Benefits and Agreements

 

16.1                           Coordination with Other Benefits.  The benefits
provided for a Participant and Participant’s Beneficiary under the Plan are in
addition to any other benefits available to such Participant under any other
plan or program for employees of the Participant’s Employer.  The Plan shall
supplement and shall not supersede, modify or amend any other such plan or
program except as may otherwise be expressly provided.

 

ARTICLE 17

Claims Procedures

 

17.1                           Presentation of Claim.  Any Participant or
Beneficiary of a deceased Participant (such Participant or Beneficiary being
referred to below as a “Claimant”) may deliver to the Committee a written claim
for a determination with respect to the amounts distributable to such Claimant
from the Plan.  If such a claim relates to the contents of a notice received by
the Claimant, the claim must be made within sixty (60) days after such notice
was received by the Claimant.  All other claims must be made within 180 days of
the date on which the event that caused the claim to arise occurred.  The claim
must state with particularity the determination desired by the Claimant.

 

17.2                           Notification of Decision.  The Committee shall
consider a Claimant’s claim within a reasonable time, but no later than ninety
(90) days after receiving the claim.  If the Committee determines that special
circumstances require an extension of time for processing the claim, written
notice of the extension shall be furnished to the Claimant prior to the
termination of the initial ninety (90) day period.  In no event shall such
extension exceed a period of ninety (90) days from the end of the initial
period.  The extension notice shall indicate the special circumstances requiring
an extension of time and the date by which the Committee expects to render the
benefit determination.  The Committee shall notify the Claimant in writing:

 

(a)                                  that the Claimant’s requested determination
has been made, and that the claim has been allowed in full; or

 

(b)                                 that the Committee has reached a conclusion
contrary, in whole or in part, to the Claimant’s requested determination, and
such notice must set forth in a manner calculated to be understood by the
Claimant:

 

(i)                                     the specific reason(s) for the denial of
the claim, or any part of it;

 

(ii)                                  specific reference(s) to pertinent
provisions of the Plan upon which such denial was based;

 

31

--------------------------------------------------------------------------------


 

(iii)                               a description of any additional material or
information necessary for the Claimant to perfect the claim, and an explanation
of why such material or information is necessary;

 

(iv)                              an explanation of the claim review procedure
set forth in Section 17.3 below; and

 

(v)                                 a statement of the Claimant’s right to bring
a civil action under ERISA Section 502(a) following an adverse benefit
determination on review.

 

17.3                           Review of a Denied Claim.  On or before sixty
(60) days after receiving a notice from the Committee that a claim has been
denied, in whole or in part, a Claimant (or the Claimant’s duly authorized
representative) may file with the Committee a written request for a review of
the denial of the claim.  The Claimant (or the Claimant’s duly authorized
representative):

 

(a)                                  may, upon request and free of charge, have
reasonable access to, and copies of, all documents, records and other
information relevant to the claim for benefits;

 

(b)                                 may submit written comments or other
documents; and/or

 

(c)                                  may request a hearing, which the Committee,
in its sole discretion, may grant.

 

17.4                           Decision on Review.  The Committee shall render
its decision on review promptly, and no later than sixty (60) days after the
Committee receives the Claimant’s written request for a review of the denial of
the claim.  If the Committee determines that special circumstances require an
extension of time for processing the claim, written notice of the extension
shall be furnished to the Claimant prior to the termination of the initial sixty
(60) day period.  In no event shall such extension exceed a period of sixty (60)
days from the end of the initial period.  The extension notice shall indicate
the special circumstances requiring an extension of time and the date by which
the Committee expects to render the benefit determination.  In rendering its
decision, the Committee shall take into account all comments, documents, records
and other information submitted by the Claimant relating to the claim, without
regard to whether such information was submitted or considered in the initial
benefit determination.  The decision must be written in a manner calculated to
be understood by the Claimant, and it must contain:

 

(a)                                  specific reasons for the decision;

 

(b)                                 specific reference(s) to the pertinent Plan
provisions upon which the decision was based;

 

(c)                                  a statement that the Claimant is entitled
to receive, upon request and free of charge, reasonable access to and copies of,
all documents, records and other information relevant (as defined in applicable
ERISA regulations) to the Claimant’s claim for benefits; and

 

(d)                                 a statement of the Claimant’s right to bring
a civil action under ERISA Section 502(a).

 

17.5                           Legal Action.  A Claimant’s compliance with the
foregoing provisions of this Article 17 is a mandatory prerequisite to a
Claimant’s right to commence any legal action with respect to any claim for
benefits under this Plan.

 

 

32

--------------------------------------------------------------------------------


 

 

ARTICLE 18

Trust

 

18.1                           Establishment of the Trust.  In order to provide
assets from which to fulfill the obligations of the Participants and their
beneficiaries under the Plan, the Principal Sponsor may establish a Trust by a
trust agreement with a third party, the trustee, to which each Employer may, in
its discretion, contribute cash or other property, including securities issued
by the Principal Sponsor, to provide for the benefit payments under the Plan.

 

18.2                           Interrelationship of the Plan and the Trust.  The
provisions of the Plan and the Plan Agreement shall govern the rights of a
Participant to receive distributions pursuant to the Plan.  The provisions of
the Trust shall govern the rights of the Employers, Participants and the
creditors of the Employers to the assets transferred to the Trust.  Each
Employer shall at all times remain liable to carry out its obligations under the
Plan.

 

18.3                           Distributions From the Trust.  Each Employer’s
obligations under the Plan may be satisfied with Trust assets distributed
pursuant to the terms of the Trust, and any such distribution shall reduce the
Employer’s obligations under this Plan.

 

ARTICLE 19

Miscellaneous

 

19.1                           Status of Plan.  The Plan is intended to be a
plan that is not qualified within the meaning of Code Section 401(a) and that
“is unfunded and is maintained by an employer primarily for the purpose of
providing deferred compensation for a select group of management or highly
compensated employees” within the meaning of ERISA Sections 201(2), 301(a)(3)
and 401(a)(1).  The Plan shall be administered and interpreted to the extent
possible in a manner consistent with that intent.

 

19.2                           Unsecured General Creditor.  Participants and
their Beneificiaries, heirs, successors and assigns shall have no legal or
equitable rights, interests or claims in any property or assets of an Employer. 
For purposes of the payment of benefits under this Plan, any and all of an
Employer’s assets shall be, and remain, the general, unpledged unrestricted
assets of the Employer.  An Employer’s obligation under the Plan shall be merely
that of an unfunded and unsecured promise to pay money in the future.

 

19.3                           Employer’s Liability.  An Employer’s liability
for the payment of benefits shall be defined only by the Plan and the Plan
Agreement, as entered into between the Employer and a Participant.  An Employer
shall have no obliga­tion to a Participant under the Plan except as expressly
provided in the Plan and his or her Plan Agreement.

 

19.4                           Nonassignability.  Neither a Participant nor any
other person shall have any right to commute, sell, assign, transfer, pledge,
anticipate, mortgage or otherwise encumber, transfer, hypothecate, alienate or
convey in advance of actual receipt, the amounts, if any, payable hereunder, or
any part thereof, which are, and all rights to which are expressly declared to
be, unassignable and non-transfer­able.  No part of the amounts payable shall,
prior to actual payment, be subject to seizure, attachment, garnishment or
sequestration for the payment of any debts, judgments,

 

33

--------------------------------------------------------------------------------


 

alimony or separate maintenance owed by a Participant or any other person, be
transferable by operation of law in the event of a Participant’s or any other
person’s bankruptcy or insolvency or be transferable to a spouse as a result of
a property settlement or otherwise.

 

19.5                           Not a Contract of Employment.  The terms and
conditions of this Plan shall not be deemed to constitute a contract of
employment between any Employer and the Participant.  Such employment is hereby
acknowledged to be an “at will” employment relationship that can be terminated
at any time for any reason, or no reason, with or without cause, and with or
without notice, unless expressly provided in a written employment agreement. 
Nothing in this Plan shall be deemed to give a Participant the right to be
retained in the service of any Employer as an Employee or to inter­fere with the
right of any Employer to discipline or discharge the Participant at any time.

 

19.6                           Furnishing Information.  A Participant or his or
her Beneficiary will cooperate with the Committee by furnishing any and all
information requested by the Committee and take such other actions as may be
requested in order to facilitate the administra­tion of the Plan and the
payments of benefits hereunder, including but not limited to taking such
physical examinations as the Committee may deem necessary.

 

19.7                           Terms.  Whenever any words are used herein in the
masculine, they shall be construed as though they were in the feminine in all
cases where they would so apply; and whenever any words are used herein in the
singular or in the plural, they shall be construed as though they were used in
the plural or the singular, as the case may be, in all cases where they would so
apply.

 

19.8                           Captions.  The captions of the articles, sections
and paragraphs of this Plan are for convenience only and shall not control or
affect the meaning or construction of any of its provisions.

 

19.9                           Governing Law.  Subject to ERISA, the provisions
of this Plan shall be construed and interpreted according to the internal laws
of the State of Minnesota without regard to its conflicts of laws principles.

 

19.10                     Notice.  Any notice or filing required or permitted to
be given to the Committee under this Plan shall be sufficient if in writing and
hand-delivered, or sent by registered or certified mail, to the address below:

 

Hormel Foods Corporation

Attn:  Corporate Secretary

1 Hormel Place

Austin, MN 55912

 

Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark on the receipt for
registration or certification.

 

Any notice or filing required or permitted to be given to a Participant under
this Plan shall be sufficient if in writing and hand-delivered, or sent by mail,
to the last known address of the Participant.

 

34

--------------------------------------------------------------------------------


 

19.11                     Successors.  The provisions of this Plan shall bind
and inure to the benefit of the Participant’s Employer and its successors and
assigns and the Participant and the Participant’s designated Beneficiaries.

 

19.12                     Spouse’s Interest.  The interest in the benefits
hereunder of a spouse of a Participant who has predeceased the Participant shall
automatically pass to the Participant and shall not be transferable by such
spouse in any manner, including but not limited to such spouse’s will, nor shall
such interest pass under the laws of intestate succession.

 

19.13                     Validity.  In case any provision of this Plan shall be
illegal or invalid for any reason, said illegality or invalidity shall not
affect the remaining parts hereof, but this Plan shall be construed and enforced
as if such illegal or invalid provision had never been inserted herein.

 

19.14                     Incompetent.  If the Committee determines in its
discretion that a benefit under this Plan is to be paid to a minor, a person
declared incompetent or to a person incapable of handling the disposition of
that person’s property, the Committee may direct payment of such benefit to the
guardian, legal representative or person having the care and custody of such
minor, incompetent or incapable person.  The Committee may require proof of
minority, incompetence, incapacity or guardianship, as it may deem appropriate
prior to distribution of the benefit.  Any payment of a benefit shall be a
payment for the account of the Participant and the Participant’s Beneficiary, as
the case may be, and shall be a complete discharge of any liability under the
Plan for such payment amount.

 

19.15                     Court Order.  The Committee is authorized to make any
payments directed by court order in any action in which the Plan or the
Committee has been named as a party.  In addition, if a court determines that a
spouse or former spouse of a Participant has an interest in the Participant’s
benefits under the Plan in connection with a property settlement or otherwise,
the Committee, in its sole discretion, shall have the right, notwithstanding any
election made by a Participant, to immediately distribute the spouse’s or former
spouse’s interest in the Participant’s benefits under the Plan to that spouse or
former spouse.

 

19.16                     Distribution in the Event of Taxation.

 

(a)                                  In General.  If, for any reason, all or any
portion of a Participant’s benefits under this Plan becomes taxable to the
Participant prior to receipt, a Participant may petition the Committee before a
Change in Control, or the trustee of the Trust after a Change in Control, for a
distribution of that portion of his or her benefit that has become taxable. 
Upon the grant of such a petition, which grant shall not be unreasonably
withheld (and, after a Change in Control, shall be granted), a Participant’s
Employer shall distribute to the Participant immediately available funds in an
amount equal to the taxable portion of his or her benefit (which amount shall
not exceed a Participant’s unpaid vested Account Balance under the Plan).  If
the petition is granted, the tax liability distribution shall be made within 90
days of the date when the Participant’s petition is granted.  Such a
distribution shall affect and reduce the benefits to be paid under this Plan.

 

(b)                                 Trust.  If the Trust terminates in
accordance with its terms and benefits are distributed from the Trust to a
Participant in accordance therewith, the Participant’s benefits under this Plan
shall be reduced to the extent of such distributions.

 

35

--------------------------------------------------------------------------------


 

19.17                     Insurance.  The Employers, on their own behalf or on
behalf of the trustee of the Trust, and, in their sole discretion, may apply for
and procure insurance on the life of the Participant, in such amounts and in
such forms as the Trust may choose.  The Employers or the trustee of the Trust,
as the case may be, shall be the sole owner and beneficiary of any such
insurance.  The Participant shall have no interest whatsoever in any such policy
or policies, and at the request of the Employers shall submit to medical
examinations and supply such information and execute such documents as may be
required by the insurance company or companies to whom the Employers have
applied for insurance.

 

19.18                     Legal Fees To Enforce Rights After Change in Control. 
The Principal Sponsor and each Employer is aware that upon the occurrence of a
Change in Control, the Board or the board of directors of a Participant’s
Employer (which might then be composed of new members) or a shareholder of the
Principal Sponsor or the Participant’s Employer, or of any successor corporation
might then cause or attempt to cause the Principal Sponsor, the Participant’s
Employer or such successor to refuse to comply with its obligations under the
Plan and might cause or attempt to cause the Principal Sponsor or the
Participant’s Employer to institute, or may institute, litigation seeking to
deny Participants the benefits intended under the Plan.  In these circumstances,
the purpose of the Plan could be frustrated.  Accordingly, if, following a
Change in Control, it should appear to any Participant that the Principal
Sponsor, the Participant’s Employer or any successor corporation has failed to
comply with any of its obligations under the Plan or any agreement thereunder
or, if the Principal Sponsor, such Employer or any other person takes any action
to declare the Plan void or unenforceable or institutes any litigation or other
legal action designed to deny, diminish or to recover from any Participant the
benefits intended to be provided, then the Principal Sponsor and the
Participant’s Employer irrevocably authorize such Participant to retain counsel
of his or her choice at the expense of the Principal Sponsor and the
Participant’s Employer (who shall be jointly and severally liable) to represent
such Participant in connection with the initiation or defense of any litigation
or other legal action, whether by or against the Principal Sponsor, the
Participant’s Employer or any director, officer, shareholder or other person
affiliated with the Principal Sponsor, the Participant’s Employer or any
successor thereto in any jurisdiction.

 

IN WITNESS WHEREOF, the Principal Sponsor has signed this Plan document as of
November 25, 2002.

 

 

“Principal Sponsor”

 

Hormel Foods Corporation, a Delaware corporation

 

 

 

 

 

By:

/s/ MICHAEL J. McCOY

 

Title:

Executive Vice President and Chief

 

 

Financial Officer

 

36

--------------------------------------------------------------------------------

